Exhibit 10.1

LEASE

64 SIDNEY STREET

Cambridge, Massachusetts

LANDLORD

 

UP 64 SIDNEY STREET, LLC,

a Delaware limited liability company

TENANT

 

AGIOS PHARMACEUTICALS, INC.

a Delaware corporation

Dated: November 17, 2017



--------------------------------------------------------------------------------

Table of Contents/

 

         Page  

ARTICLE 1 RECITALS, DEFINITIONS AND BASE LEASE TERMS

     5  

Section 1.1

  Recitals      5  

Section 1.2

  Definitions      5  

Section 1.3

  Base Lease Terms      7  

ARTICLE 2 PREMISES AND TERM

     7  

Section 2.1

  Premises      7  

Section 2.2

  Appurtenant Rights      8  

Section 2.3

  Landlord’s Reservations      9  

Section 2.4

  Parking Passes.      9  

Section 2.5

  Lease Commencement Date and Term      10  

Section 2.6

  Extension Options      10  

Section 2.7

  Right of First Offer      12  

ARTICLE 3 RENT AND OTHER PAYMENTS

     13  

Section 3.1

  Annual Fixed Rent      13  

Section 3.2

  Real Estate Taxes      13  

Section 3.3

  Operating Expenses      15  

Section 3.4

  Utility Charges      18  

Section 3.5

  Above Standard Services      18  

Section 3.6

  No Offsets      18  

ARTICLE 4 ALTERATIONS

     18  

Section 4.1

  Consent Required for Tenant’s Alterations      18  

Section 4.2

  Ownership of Alterations      20  

Section 4.3

  Construction Requirements for Alterations      20  

Section 4.4

  Payment for Tenant Alterations      21  

Section 4.5

  Initial Leasehold Improvements      21  

ARTICLE 5 RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES

     22  

Section 5.1

  Maintenance of Building and Common Areas by Landlord      22  

 

1



--------------------------------------------------------------------------------

Section 5.2

  Maintenance of Premises by Tenant      22  

Section 5.3

  Delays in Landlord’s Services      22  

Section 5.4

  Tenant’s Responsibilities Regarding Hazardous Materials      24  

Section 5.5

  Landlord’s Responsibilities Regarding Hazardous Materials      25  

ARTICLE 6 TENANT COVENANTS

     25  

Section 6.1

  Permitted Uses      25  

Section 6.2

  Laws and Regulations      26  

Section 6.3

  Rules and Regulations      26  

Section 6.4

  Safety Compliance      26  

Section 6.5

  Landlord’s Entry      26  

Section 6.6

  Floor Load      27  

Section 6.7

  Personal Property Tax      27  

Section 6.8

  Assignment and Subleases      27  

ARTICLE 7 INDEMNITY AND INSURANCE

     29  

Section 7.1

  Indemnity      29  

Section 7.2

  Liability Insurance      30  

Section 7.3

  Alterations, Improvements and Betterments; Personal Property at Risk      31  

Section 7.4

  Landlord’s Insurance      31  

Section 7.5

  Waiver of Subrogation      31  

ARTICLE 8 CASUALTY AND EMINENT DOMAIN

     32  

Section 8.1

  Restoration Following Casualties      32  

Section 8.2

  Landlord’s Termination Election      32  

Section 8.3

  Tenant’s Termination Elections      32  

Section 8.4

  Casualty at Expiration of Lease      33  

Section 8.5

  Eminent Domain      33  

Section 8.6

  Rent After Casualty or Taking      34  

Section 8.7

  Temporary Taking      34  

Section 8.8

  Taking Award      34  

ARTICLE 9 DEFAULT

     34  

Section 9.1

  Tenant’s Default      34  

Section 9.2

  Damages      35  

Section 9.3

  Cumulative Rights      36  

 

2



--------------------------------------------------------------------------------

Section 9.4

  Landlord’s Self-help      37  

Section 9.5

  Enforcement Expenses; Litigation      37  

Section 9.6

  Late Charges; Interest on Overdue Payments      37  

Section 9.7

  Landlord’s Right to Notice and Cure      38  

ARTICLE 10 MORTGAGEES’ RIGHTS

     38  

Section 10.1

  Subordination      38  

Section 10.2

  Attornment; Prepayment of Rent not to Bind Mortgagee      38  

Section 10.3

  Tenant’s Duty to Notify Mortgagee and Mortgagee’s Ability to Cure      39  

Section 10.4

  Estoppel Certificates      39  

Section 10.5

  Assignment of Rents      40  

ARTICLE 11 SECURITY DEPOSIT

     41  

ARTICLE 12 MISCELLANEOUS

     41  

Section 12.1

  Notice of Lease      41  

Section 12.2

  Notices      41  

Section 12.3

  Successors and Limitation on Liability      42  

Section 12.4

  Waivers      42  

Section 12.5

  Acceptance of Partial Payments of Rent      42  

Section 12.6

  Interpretation and Partial Invalidity      42  

Section 12.7

  Quiet Enjoyment      43  

Section 12.8

  Brokerage      43  

Section 12.9

  Surrender of Premises and Holding Over      43  

Section 12.10

  Financial Reporting      45  

Section 12.11

  Governing Law      45  

Section 12.12

  Signage      45  

Section 12.13

  Ground Leasse      45  

Section 12.14

  Cambridge Employment Plan      45  

Section 12.15

  Parking and Transportation Demand Management      46  

Section 12.16

  Solvent Storage      46  

Section 12.17

  Protection of REIT Status      46  

 

3



--------------------------------------------------------------------------------

EXHIBIT A

  -      Base Lease Terms

EXHIBIT B

  -      Legal Description

EXHIBIT C

  -      Depiction of Premises

EXHIBIT C-1

  -      Map of the Park

EXHIBIT C-2

  -      Schedule of Existing Laboratory Fixtures

EXHIBIT C-3

  -      Location of Additional Solvent Storage

EXHIBIT D

  -      MEP Infrastructure Exclusively Serving the Premises

EXHIBIT E

  -      Standard Services

EXHIBIT F

  -      Rules and Regulations

EXHIBIT G

  -      Construction Rules and Regulations

EXHIBIT H

  -      Form of NDA with MIT

EXHIBIT I

  -      Form of SNDA with Mortgagee

 

4



--------------------------------------------------------------------------------

LEASE

ARTICLE 1

RECITALS, DEFINITIONS AND BASE LEASE TERMS

Section 1.1 Recitals.

This Lease (this “Lease”) is entered into this 17th day of November, 2017 by and
between UP 64 SIDNEY STREET, LLC, a Delaware limited liability company (the
“Landlord”), and AGIOS PHARMACEUTICALS, Inc., a Delaware corporation (the
“Tenant”).

In consideration of the mutual covenants herein set forth, the Landlord and the
Tenant do hereby agree to the terms and conditions set forth in this Lease.

Section 1.2 Definitions.

Certain terms used in this Lease shall have the meanings set forth below:

“Additional Rent” means all charges payable by the Tenant pursuant to this Lease
other than Annual Fixed Rent, including without implied limitation the Tenant’s
Tax Expense Allocable to the Premises as provided in Section 3.2; the Tenant’s
Operating Expenses Allocable to the Premises in accordance with Section 3.3;
amounts payable to Landlord for separately submetered utilities and services
pursuant to Section 3.4; amounts payable for special services pursuant to
Section 3.5; and the Landlord’s share of any sublease or assignment proceeds
pursuant to Section 6.8.

“Annual Fixed Rent”—See Exhibit A and Section 3.1.

“Broker” – Jones Lang LaSalle New England LLC, and CBRE, New England. See
Section 12.8.

“Building” – See Exhibit A.

“Common Areas” - See Section 2.2.

“Declaration of Covenants” – See Section 2.3(c)

“Default Interest Rate” - see Section 9.6.

“Excusable Delay” means any delay in the satisfaction of the conditions in
question to the extent the same is a consequence of External Causes including,
without limitation, any governmental embargo restrictions, or actions or
inactions of local, state or federal governments (such as, without limitation,
any delays in issuing building permits, certificates of occupancy or other
similar permits or certificates without the fault of either party).

 

5



--------------------------------------------------------------------------------

“External Causes” means, when referring to a party’s responsibilities under this
Lease, collectively Acts of God, war, civil commotion, terrorism, fire, flood or
other casualty, strikes or other extraordinary labor difficulties or shortages
of labor or materials or equipment in the ordinary course of trade,
extraordinary weather conditions, government order or regulations or other cause
not reasonably within the control of such party, and not due to the fault or
neglect of such party. In no event shall financial inability be deemed to be an
External Cause.

“Laboratory Fixtures” – See Section 2.1(b) and Exhibit C-2.

“Land” means the parcel of land situated in Cambridge, Massachusetts, described
in Exhibit B.

“Landlord’s Address for Notices”

UP 64 Sidney Street, LLC

c/o Forest City Enterprises, Inc.

1130 Terminal Tower

50 Public Square

Cleveland, Ohio 44113-2203

Attention: General Counsel

with copies to:

Forest City Commercial Management, Inc.

38 Sidney Street

Cambridge, Massachusetts 02139-4234

Attention: General Manager

“Landlord’s Work” – See Section 2.1

“Leasehold Improvements” – See Exhibit E-1.

“Lease Commencement Date”—See Exhibit A and Section 2.5.

“Lease Year” – A one year period commencing on the Rent Commencement Date
(provided, however, that if the Rent Commencement Date does not occur on the
first day of a month, the first Lease Year shall end on the last day of the
month in which the anniversary of the Rent Commencement Date occurs); each
subsequent Lease Year shall consist of one calendar year beginning on the day
immediately following the expiration of the prior Lease Year.

“Park” – The buildings and associated land located from time to time within
University Park at MIT, as such area is depicted on Exhibit C-1.

“Parking Passes” – See Exhibit A

 

6



--------------------------------------------------------------------------------

“Pedestrian Bridge”—The elevated walkway suspended between the fourth (4th)
floor of the Building and the fourth (4th) floor of the adjacent building
located at 88 Sidney Street (the “88 Sidney Street Building”) as depicted on
Exhibit C-1 attached hereto, in which 88 Sidney Street Building Tenant leases
premises from Landlord’s affiliate, Forest City 88 Sidney, LLC as landlord
thereunder.

“Permitted Uses”—See Exhibit A.

“Premises”—See Exhibit A.

“Property” – The Land and the Building.

“Removable Alterations” - See Section 4.2.

“Rules and Regulations” - See Section 6.3 and Exhibit F.

“Tenant’s Original Address” – See Exhibit A.

“Tenant’s Work” – See Section 4.3.

“Term” – See Exhibit A.

Section 1.3 Base Lease Terms.

The Base Lease Terms are set forth on Exhibit A, attached.

ARTICLE 2

PREMISES AND TERM

Section 2.1 Premises and Delivery.

(a) The Landlord hereby leases to the Tenant, and the Tenant hereby leases from
the Landlord, for the Term, the Premises, the exclusive use of the Pedestrian
Bridge, and the right to the nonexclusive use in common with other tenants, the
common stairways and stairwells, elevators and elevator wells, boiler room,
sprinklers, sprinkler rooms, elevator rooms, mechanical rooms, loading and
receiving areas, electric and telephone closets, janitor closets, and pipes,
ducts, conduits, wires and appurtenant fixtures and equipment serving
exclusively or in common other parts of the Building. If the Premises at any
time includes less than the entire rentable floor area of any floor of the
Building, the Premises shall also exclude the common corridors, vestibules,
elevator lobby, lavatories, and freight elevator vestibule located on such
floor. Landlord shall deliver the Premises in its current condition (as more
fully set forth below) on or about the Lease Commencement Date, and shall
provide Tenant with evidence of the decommissioning of the Premises by the prior
tenant.

 

7



--------------------------------------------------------------------------------

(b) Landlord shall deliver the Premises to Tenant in its current condition (as
more fully set forth below), “AS IS” and “WHERE IS,” including all existing
laboratory case work therein as more fully described in the inventory attached
hereto as Exhibit C-2 (the “Laboratory Fixtures”), with all debris removed, and
decommissioned as certified by a certified industrial hygienist consistent with
the requirements of applicable laws and regulations. Tenant acknowledges that,
except as expressly set forth in this Lease, it is accepting the Premises in its
current condition with no expectation or covenant that Landlord will or should
perform or contribute toward the cost of any leasehold improvements required to
prepare the Premises for Tenant’s occupancy. As used herein, “current condition”
with respect to the Premises means that Landlord agrees to deliver the Premises
with the following in good operating condition and repair (i) the dedicated
mechanical systems (HVAC, electrical, life safety, plumbing) as more fully set
forth in Exhibit E attached hereto (the “Dedicated MEP Systems”); (ii) dedicated
PH neutralization, vacuum, and tepid water systems; and (iii) such existing
systems that may be shared by other tenants in the Building (the “Shared
Systems”), provided Tenant, as part of Operating Expenses, shall reimburse
Landlord for the costs to operate Shared Systems and the costs shall be
pro-rated based on each tenant’s use.

Section 2.2 - Appurtenant Rights.

(a) The Tenant shall have, as appurtenant to the Premises, the nonexclusive
right to use in common with others, subject to the Rules and Regulations (as
defined in Section 6.3): (i) the entry, vestibules and main lobby of the
Building, the common stairways, elevators, sprinkler rooms, mechanical rooms,
electric and telephone closets, and the pipes, sprinklers, ducts, conduits,
wires and appurtenant fixtures and equipment serving the Premises in common with
others, (ii) common walkways and driveways situated upon the Land that are
necessary or reasonably convenient for access to the Building, (iii) access to,
and use of in common with other tenants of, loading and receiving areas and
freight elevators, and electrical and telephone closets, all subject to Rules
and Regulations then in effect, and (iv) if the Premises at any time includes
less than the entire rentable floor area of any floor, the common corridors,
vestibules, elevator lobby, lavatories, and freight elevator vestibule located
on such floor (collectively, the “Common Areas”). Tenant shall have 24 hour,
seven day per week access to the Premises, freight loading docks and freight
elevators, subject to the provisions of this Lease and interruption for External
Causes, casualty and condemnation. After-hours Building access shall be provided
via a CCure card reader access system. Landlord shall provide Tenant with all
equipment necessary for such after-hours access.

(b) The Tenant shall have, as appurtenant to the Premises, and for so long as
Tenant shall be a tenant of the 88 Sidney Street Building, the exclusive right
and license to use, upon and subject to all the terms, covenants, and conditions
hereof, the Pedestrian Bridge, provided that Landlord shall be responsible for
the repair and maintenance thereof in a good condition, at Tenant’s sole cost
and expense (except that Tenant shall not be responsible for any costs
associated with structural repairs and maintenance of the structural portions of
the Pedestrian Bridge, which shall be at Landlord’s sole cost and expense), and
Tenant shall be responsible for payment of all utility services used therein
pursuant to Section 3.4, and one hundred percent (100%) of Operating Expenses
allocable thereto.

(c) The Tenant shall have, as appurtenant to the Premises, the parking rights
set forth in Section 2.4.

 

8



--------------------------------------------------------------------------------

(d) Subject to Section 4.1 with respect to installation requirements, Tenant
shall have the right, at no additional rental cost, to install heating,
ventilation and air conditioning equipment, generators, antennas, satellite
dishes and other equipment on the roof of the Building in areas that in
aggregate do not exceed Tenant’s proportionate share of roof area of the
Building, in each case in locations designated by Landlord. Any such equipment
installed by Tenant shall be for Tenant’s own use and shall be subject to
(i) Landlord’s approval regarding location and installation specification, and
such requirements intended to any specifications arising from the roof warranty,
including the requirement to use such contractor(s) as Landlord may specify for
such work, such approval not to be unreasonably withheld, conditioned or
delayed, and (ii) applicable City of Cambridge and other legal requirements.
Tenant shall be responsible for all costs relating to the installation,
maintenance and removal of such equipment installed by Tenant on the Building
roof.

Section 2.3 Landlord’s Reservations.

(a) The Landlord reserves the right from time to time, without unreasonable
interference with the Tenant’s use, to alter or modify the Common Areas,
provided that (i) the Landlord gives the Tenant reasonable advance written
notice of any contemplated alterations or modifications which are reasonably
likely to affect Tenant’s rights hereunder in any material way, (ii) any such
actions are effected in a good and workmanlike manner, and (iii) such
alterations or modifications do not impair Tenant’s access to the Premises or
its practical use and enjoyment thereof or of the Appurtenant Rights.

(b) In addition to other rights reserved herein or by law, Landlord reserves the
right from time to time, without unreasonable interruption of Tenant’s use and
access to the Premises (and in any event during the existence of an
emergency) (i) to make additions to or reconstructions of the Building and to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, the pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises, the Building, or
elsewhere in the Property, provided that, to the extent practicable such
installations, replacements or relocations in the Premises shall be placed above
ceiling surfaces, below floor surfaces, or to the outside of the interior face
of perimeter walls and provided that substitutions are substantially equivalent
or better for Tenant’s use of the Premises consistent with the Permitted Use;
(ii) to name or change the name of the Building, and (iii) to grant easements
and other rights with respect to the Property.

Section 2.4 Parking Passes.

From and after the Lease Commencement Date, the Landlord shall provide Parking
Passes (as defined in Exhibit A) for use by the Tenant’s employees, business
invitees and visitors in accordance with the provisions of this Section 2.4. The
Tenant agrees that it and all persons claiming by, through and under it, shall
at all times abide by the Rules and Regulations with respect to the use of the
parking facilities provided by the Landlord pursuant to this Lease. The Landlord
acknowledges that it is the Landlord’s responsibility to assure Tenant that
holders of Parking Passes who comply with the Rules and Regulations are able to
park their motor vehicles in the designated parking facilities within the Park.
The Tenant acknowledges that the parking facilities within the Park may be owned
by an entity other than Landlord. In no event are Parking Passes transferable
other than to the holder, from time to time, of the tenant’s interest under this
Lease or a subtenant that has been demised all or a portion of the Premises in
conformity with the requirements of this Lease. Parking Passes are limited to
use by employees of either of the foregoing.

 

9



--------------------------------------------------------------------------------

Charges for Tenant’s parking privileges hereunder shall be at current monthly
parking rates (which rates shall be consistent with rates in parking facilities
of comparable quality at mixed-use office/research parks in East
Cambridge/Kendall Square/Cambridgeport), and shall constitute Additional Rent
and shall be payable monthly to Landlord at the time and in the fashion in which
Annual Fixed Rent under this Lease is payable.

Upon written request from time to time, and subject to availability (as
determined by Landlord in its sole discretion), Tenant may obtain additional
Parking Passes on a month-to-month basis (i.e. terminable by either party on 30
days’ prior written notice), which additional Parking Passes shall be provided
to Tenant on all of the terms and conditions of this Article 2 except as
expressly set forth in this sentence.

At any time during the Term Landlord shall have the right to assign Landlord’s
obligations to provide parking, as herein set forth, together with Landlord’s
right to receive Additional Rent for such parking spaces as herein provided, to
a separate entity created for the purpose of providing the parking privileges
set forth herein. In such event, Landlord and Tenant agree to execute and
deliver appropriate documentation, including documentation with the new entity,
reasonably necessary to provide for the new entity to assume Landlord’s
obligations to provide the parking privileges to Tenant as specified herein and
for the Tenant to pay the Additional Rent attributable to the parking privileges
directly to the new entity. Landlord shall, however, remain primarily liable for
the provision of Tenant’s parking privileges.

Section 2.5 Lease Commencement Date and Term.

The Lease Commencement Date shall be as set forth on Exhibit A.

Section 2.6 Extension Options.

Provided that there has been no Event of Default which is uncured and continuing
on the part of the Tenant, and that Tenant (or a successor entity resulting from
one or more Permitted Transfers, as defined Section 6.8) is, as of the date of
exercise of its rights under this Section 2.6, in occupancy of at least
seventy-five percent (75%) of the Premises for its own business purposes, the
Tenant shall have the right to extend the Term hereof for two (2) consecutive
periods of five (5) years (the first such period being the “First Extension
Term,” the second such period being the “Second Extension Term” and, together
with the First Extension Term, the “Full Extension Term”) on the following terms
and conditions:

(a) Such right to extend the Term shall be exercised by the giving of notice by
Tenant to Landlord at least nine (9) months prior to the expiration of the
Initial Term or First Extension Term, as applicable (the “Extension Notice
Deadline Date”). Upon the giving of such notice on or before the Extension
Notice Deadline Date, this Lease and the Term hereof shall be extended for an
additional term, as specified above, without the necessity for the execution of
any additional documents except a document memorializing the Annual Fixed Rent
for the applicable

 

10



--------------------------------------------------------------------------------

Extension Term to be determined as set forth below. Time shall be of the essence
with respect to the Tenant’s giving notice to extend the Term on or before the
Extension Notice Deadline Date. In no event may the Tenant extend the Term under
this Section 2.6 for more than ten (10) years after the expiration of the
Initial Term, unless Landlord and Tenant shall mutually agree to such an
extension.

(b) The First Extension Term and the Second Extension Term shall be upon all the
terms, conditions and provisions of this Lease, except the Annual Fixed Rent
during each such Extension Term shall be the then Fair Market Rent of the
Premises for such Extension Term, to be determined under this Section 2.6.

(c) For purposes of the First Extension Term and Second Extension Term described
in this Section 2.6, the Fair Market Rent of the Premises shall mean the then
current fair market annual rent for leases of other space of a comparable nature
and quality similarly improved, so as to provide Landlord, on a net basis, the
same as it would receive upon a re-letting at fair market value, taking into
account all relevant factors including comparable building age, quality, level
of finish, proximity to amenities and public transit, the condition to which
such premises have been improved (excluding Removable Alterations) and the
economic terms and conditions specified in this Lease that will be applicable
thereto, including the savings, if any, due to the absence or reduction of
brokerage commissions. The Landlord and Tenant shall endeavor to agree upon the
Fair Market Rent of the Premises within thirty (30) days after the Tenant has
exercised an option for an Extension Term. At any time upon request within six
(6) months prior to the Extension Notice Deadline Date, Landlord shall provide
its determination of the Fair Market Rent of the Premises, and Tenant shall
thereafter within thirty (30) days of receipt thereof have the right to extend
the Term at such determination of the Fair Market Rent of the Premises and
otherwise in accordance with this Section 2.6. If the Fair Market Rent of the
Premises is not agreed upon by the Landlord and the Tenant within this time
frame, each of the Landlord and the Tenant shall retain a real estate
professional with at least ten (10) years continuous experience in the business
of appraising or marketing similar commercial real estate in the Cambridge,
Massachusetts area who shall, within thirty (30) days of his or her selection,
prepare a written report summarizing his or her conclusion as to the Fair Market
Rent. The Landlord and the Tenant shall simultaneously exchange such reports;
provided, however, if either party has not obtained such a report within
forty-five (45) days after the last day of the thirty (30) day period referred
to above in this Section 2.6, and such party fails within an additional fifteen
(15) days of notice of such failure, then the determination set forth in the
other party’s report shall be final and binding upon the parties. If both
parties receive reports within such time and the lower determination is within
ten percent (10%) of the higher determination, then the average of these
determinations shall be deemed to be the Fair Market Rent for the Premises. If
these determinations differ by more than ten percent (10%), then the Landlord
and the Tenant shall mutually select a person with the qualifications stated
above (the “Final Professional”) to resolve the dispute as to the Fair Market
Rent for the Premises. If the Landlord and the Tenant cannot agree upon the
designation of the Final Professional within ten (10) days of the exchange of
the first valuation reports, either party may apply to the American Arbitration
Association, the Greater Boston Real Estate Board, or any successor thereto, for
the designation of a Final Professional. Within ten (10) days of the selection
of the Final Professional, the Landlord and the Tenant shall each submit to the
Final Professional a copy of their respective real estate professional’s
determination of the Fair Market Rent for the Premises. The Final Professional
shall then, within thirty (30) days of his or her selection, prepare

 

11



--------------------------------------------------------------------------------

a written report summarizing his or her conclusion as to the Fair Market Rent
(the “Final Professional’s Valuation”). The Final Professional shall give notice
of the Final Professional’s Valuation to the Landlord and the Tenant and such
decision shall be final and binding upon the Landlord and the Tenant. In the
event that the commencement of either of the First Extension Term or Second
Extension Term occurs prior to a final determination of the Fair Market Rent
therefor (the “Extension Rent Determination Date”), then the Tenant shall pay
the Annual Fixed Rental at the then applicable Fixed Rental Rate(the “Interim
Rent”). If the Annual Fixed Rent as finally determined for such Extension Term
is determined to be greater than the Interim Rent, then the Tenant shall pay to
the Landlord the amount of the underpayment for the period from the end of the
Initial Term of this Lease until the Extension Rent Determination Date within
thirty (30) days of the Extension Rent Determination Date. If the Annual Fixed
Rent as finally determined for the Extension Term is determined to be less than
the Interim Rent, then the Landlord shall credit the amount of such overpayment
against the monthly installments of Annual Fixed Rent coming due after the
Extension Rent Determination Date, but if the amount of such overpayment is
greater than one (1) monthly installment of Annual Fixed Rent, then such amount
shall be refunded to Tenant.

Section 2.7 Right of First Offer.

Subject to the provisions of this Section 2.7, Tenant shall have a one-time
right of first offer for all or any portion of the fifth (5th) floor of the
Building which may hereafter become vacant and available (the “First Offer
Space”). Landlord shall notify Tenant of the terms on which Landlord intends to
offer to lease the First Offer Space (“Landlord’s ROFO Notice”), and the Annual
Fixed Rent shall be at the then current Fair Market Rent taking into account all
relevant factors. Within five (5) business days after receipt of Landlord’s ROFO
Notice, Tenant may, by written notice delivered to Landlord, (i) reject
Landlord’s ROFO Notice, or (ii) unconditionally and irrevocably accept
Landlord’s offer to lease such space for Tenant’s own use on the terms set forth
in Landlord’s ROFO Notice. If Tenant fails to timely respond as aforesaid, such
failure shall be deemed Tenant’s rejection of Landlord’s ROFO Notice. In the
event Tenant exercises its right to the First Offer Space, Landlord and Tenant
hereby agree to amend those provisions of this Lease which are necessarily
affected by the increase in the rentable area and leaving all other provisions
of this Lease in full force and effect without modification. After Tenant takes
possession of the First Offer Space, the term “Premises” as used in this Lease,
shall be deemed to refer to and include the First Offer Space.

If Landlord’s ROFO Notice is rejected under clause (i) above (or deemed rejected
through Tenant’s failure to timely respond), then Landlord may enter into a
lease for the First Offer Space providing for an effective Annual Fixed Rent
equal to or less than seven and one-half percent (7.5%) less than that specified
in Landlord’s ROFO Notice. For clarity, in the event that the Landlord proposes
to enter into a lease for the First Offer Space providing for an effective
Annual Fixed Rent greater than seven and one-half percent (7.5%) less than that
specified in Landlord’s ROFO Notice, Landlord shall notify Tenant of such terms
by sending an additional Landlord’s ROFO Notice that will be subject to the
terms of the preceding paragraph.

 

12



--------------------------------------------------------------------------------

ARTICLE 3

RENT AND OTHER PAYMENTS

Section 3.1 Annual Fixed Rent.

The Annual Fixed Rent applicable to the Premises during the Term shall be as set
forth on Exhibit A, and as set forth herein. On the Rent Commencement Date and
on the first day of each month thereafter, the Tenant shall pay, without notice
or demand, monthly installments of one twelfth (1/12) of the Annual Fixed Rent
in effect in advance for each full calendar month of the Term following the Rent
Commencement Date and a corresponding fraction of said one twelfth (1/12) for
any fraction of a calendar month at the Commencement Date or end of the Term.
The Annual Fixed Rent applicable to the Premises during the Term shall be as set
forth in Exhibit A. Beginning with the second Lease Year, and on each subsequent
anniversary thereafter, Annual Fixed Rent for the Premises shall increase to an
amount equal to one hundred three percent (103%) of the Annual Fixed Rent
immediately preceding such anniversary.

Section 3.2 Real Estate Taxes.

From and after the Commencement Date, during the Term, the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Tax Expenses Allocable to the
Premises (as such term is hereinafter defined) in accordance with this
Section 3.2. The terms used in this Section 3.2 are defined as follows:

 

  (a) “Tax Year” means the 12-month period beginning July 1 each year or if the
appropriate governmental tax fiscal period shall begin on any date other than
July l, such other date.

 

  (b) “The Tenant’s Tax Expense Allocable to the Premises” means (i) that
portion of the Landlord’s Tax Expenses for a Tax Year which bears the same
proportion thereto as the Rentable Floor Area of the Premises (from time to
time) bears to the Total Rentable Floor Area of the Building and (ii) in the
event that the Premises are improved to a standard which is higher than other
portions of the Property and the Property is re-assessed at a higher value, such
portion of the Real Estate Taxes on the Property with respect to any Tax Year as
is appropriate so that the Tenant bears the portion of the Real Estate Taxes
which are properly allocable to the Premises, as reasonably determined by
Landlord using good faith commercially reasonable judgment based on assessment
values and other information with respect to the Premises and the Building made
available by the assessing authorities (Landlord’s determination of such
allocation shall take into account the rate of appreciation, if any, of real
property in the City of Cambridge from the date of the prior assessment to the
date of the new assessment, and the portion of any increased assessment on the
Property which is allocable to any such general increase in the value of the
real property in the City of Cambridge shall not be allocated disproportionately
to Tenant).

 

13



--------------------------------------------------------------------------------

  (c) “The Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate Real Estate Taxes on the Property with respect to that Tax Year,
reduced by any abatement receipts with respect to that Tax Year.

 

  (d) “Real Estate Taxes” means (i) all real property taxes and non-voluntary
special assessments assessed by any governmental authority on the applicable
property, but excluding any income taxes payable by Landlord as a result of
payments made to Landlord by Tenant or any other tenant at the Property; and
(ii) reasonable expenses of any proceedings for abatement of such taxes or
special assessments. Any special assessments to be included within the
definition of “Real Estate Taxes” shall be limited to the amount of the
installment (plus any interest thereon) of such special tax or special
assessment (which shall be payable over the longest period permitted by law)
required to be paid during the Tax Year in respect of which such taxes are being
determined. There shall be excluded from such taxes all income, estate,
succession, inheritance, excess profit, franchise and transfer taxes; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that in lieu of the whole or any
part of the ad valorem tax on real property, there shall be assessed on the
Landlord a capital levy or other tax on the gross rents received with respect to
the Property, or a federal, state, county, municipal or other local income,
franchise, excise or similar tax, assessment, levy or charge (distinct from any
now in effect) based, in whole or in part, upon any such gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so based,
shall be deemed to be included within the term “Real Estate Taxes.”

Payments by the Tenant on account of the Tenant’s Tax Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent and shall be in an amount of the greater of
(i) one-twelfth (1/12th) of the Tenant’s Tax Expenses Allocable to the Premises
for the current Tax Year as reasonably estimated by the Landlord, or (ii) an
amount reasonably estimated by any ground lessor of the Land or holder of a
first mortgage on the Property, to be sufficient, if paid monthly, to pay the
Landlord’s Tax Expenses on the dates due to the taxing authority.

Not later than ninety (90) days after the Landlord’s Tax Expenses are
determinable for the first Tax Year of the Term or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Term, the Landlord shall
render the Tenant a statement in reasonable detail showing for the preceding
year or fraction thereof, as the case may be, real estate taxes on the Property,
and any abatements or refunds of such taxes. Expenses incurred in obtaining any
tax abatement or refund may be charged against such tax abatement or refund
before the adjustments are made for the Tax Year. If at the time such statement
is rendered it is determined with respect to any Tax Year, that the Tenant has
paid (i) less than the Tenant’s Tax Expenses Allocable to the Premises or
(ii) more than the Tenant’s Tax Expenses Allocable to the Premises, then, in the
case of (i) the Tenant shall pay to the Landlord, as Additional Rent, within
thirty (30) days of such statement the amount of such underpayment and, in the
case of (ii) the Landlord shall credit the amount of such overpayment against
the monthly installments of the Tenant’s Tax Expenses Allocable to the Premises
next thereafter coming due (or refund such overpayment within thirty (30) days
if the Term has expired and the Tenant has no further obligation to the
Landlord).

 

14



--------------------------------------------------------------------------------

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by the Landlord shall be rendered and payments made on account of such
installments. Notwithstanding the foregoing provisions, no decrease in
Landlord’s Tax Expenses with respect to any Tax Year shall result in a reduction
of the amount otherwise payable by Tenant if and to the extent said decrease is
attributable to vacancies in the Building, rather than to a reduction in the
assessed value of the Property as a whole or a reduction in the tax rate.
Landlord shall, upon Tenant’s request therefor, provide Tenant with copies of
all applicable tax bills, statements, records and the like, as well as copies of
Landlord’s calculations and all other relevant information.

Section 3.3 Operating Expenses.

From and after the Commencement Date, during the Term the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Operating Expenses Allocable to
the Premises, as hereinafter defined, in accordance with this Section 3.3. The
terms used in this Section 3.3 are defined as follows:

 

  (a) “The Tenant’s Operating Expenses Allocable to the Premises” means that
portion of the Operating Expenses for the Property which bears the same
proportion thereto as the Rentable Floor Area of the Premises bears to the Total
Rentable Floor Area of the Building.

 

  (b)

“Operating Expenses for the Property” means Landlord’s reasonable cost of
operating, cleaning, maintaining and repairing the Property, and shall include
without limitation, the cost of services on Exhibit E; premiums for insurance
carried pursuant to Section 7.4; the amount deductible from any insurance claim
actually made by Landlord during the time period in question (which amount is
currently $50,000.00, and which amount may be increased during the Term and any
Extension Term provided such increase is reasonable and customary); reasonable
compensation and all fringe benefits, worker’s compensation insurance premiums
and payroll taxes paid to, for or with respect to all persons (University
Park/Building general manager and below, provided that such charges shall be
prorated to reflect the percentage of rentable square feet of the Building as
compared to all of the commercial rentable square feet at University Park)
directly engaged in the operating, maintaining or cleaning of the Property;
interior landscaping and maintenance; steam, water, sewer, gas, oil,
electricity, telephone and other utility charges (excluding such utility charges
either separately metered or separately chargeable to tenants for additional or
special services and those charges related to the cost of operating base
Building equipment not used by Tenant, cost of providing conditioned water for
HVAC services; cost of building and cleaning supplies; the costs of routine
environmental management programs operated by Landlord; market rental costs for
equipment used in the operating, cleaning, maintaining or repairing of the
Property, or the applicable fair market rental charges in the case of equipment
owned by the Landlord; cost of cleaning; cost of maintenance, repairs and
replacements; cost of snow removal; cost of landscape maintenance; security
services; payments under service contracts with independent contractors;
management fees at market rates; the cost of any capital

 

15



--------------------------------------------------------------------------------

  improvement either required by law or regulation or which reduces the
Operating Expenses for the Property or which improves the management and
operation of the Property in a manner acceptable to Tenant, which cost shall be
amortized in accordance with generally accepted accounting principles together
with interest on the unamortized balance calculated at the rate from time to
time announced by Bank of America, N.A. as its prime rate; charges reasonably
allocated to the Building for the operating, cleaning, maintaining and repairing
of University Park common areas and amenities; and all other reasonable and
necessary expenses paid in connection with the operation, cleaning, maintenance
and repair of the Property. If, for any reason portions of the Rentable Area of
the Building not included in the Premises were not occupied by tenants or the
Landlord was not supplying all tenants with the services being supplied under
the Lease or any tenants in the Building were supplied with a lesser level of
standard services than those supplied to the Tenant under this Lease, Landlord’s
Operating Expenses for the Property shall include the amounts reasonably
determined by Landlord which would have been incurred if ninety-five percent
(95%) of the rentable area in the Building were occupied and were supplied with
the same level of standard services as supplied to the Tenant under this Lease.
If the Tenant provides written notice to the Landlord of deficiencies in the
performance of cleaning services within the Premises provided pursuant to the
terms of this Lease, then Landlord shall have thirty (30) days within delivery
of such notice to remedy the deficiencies identified by the Tenant. If such
deficiencies have not been resolved to the reasonable satisfaction of the Tenant
within such thirty (30) day period, then the Tenant shall have the ability to
enter into its own contract with a vendor of its own choosing to provide
cleaning services to the Premises. In the event that the Tenant does enter into
such a contract with a vendor to provide cleaning services to the Premises, the
Tenant shall notify the Landlord prior to the commencement of such cleaning
services, which notice shall include the commencement date of such services, and
the Operating Expenses charged to the Tenant from the commencement date through
the remainder of the Term of this Lease shall not include any charges related to
cleaning services of the Premises.

 

  (c) Tenant shall supply its own cleaning and rubbish removal for its
laboratory spaces (and shall have the option to supply its own cleaning of
Tenant’s office areas, with an equitable adjustment of Tenant’s payments on
account of Operating Expenses).

Operating Expenses for the Property shall not include the following: the
Landlord’s Tax Expense; cost of repairs or replacements (i) resulting from
eminent domain takings, (ii) to the extent reimbursed by insurance, or
(iii) required, above and beyond ordinary periodic maintenance, to maintain in
serviceable condition the major structural elements of the Building, including
the roof, exterior walls and floor slabs; replacement or contingency reserves;
ground lease rents or payment of debt obligations; costs incurred due to
negligent acts or omissions of Landlord, Landlord’s agents, contractors or
employees, or any other tenant of the Building; legal and other professional
fees for matters not relating to the normal administration and operation of the
Property; promotional, advertising, public relations or brokerage fees and
commissions paid in connection with services rendered for securing or renewing
leases; lease up and tenant improvement costs for space other than the Premises
in the Building; costs of capital improvements

 

16



--------------------------------------------------------------------------------

not permitted hereinabove; and separately metered or sub metered utilities for
other tenants in the Building. The Landlord’s Operating Expenses shall be
reduced by the amount of any proceeds, payments, credits or reimbursements which
the Landlord receives from sources other than tenants and which are applicable
to such Operating Expenses for the Property.

Payments by the Tenant for its share of the Operating Expenses for the Property
shall be made in monthly installments of one-twelfth (1/12th) of Tenant’s share
of Operating Expenses. The amount so to be paid to the Landlord shall be an
amount from time to time reasonably estimated by the Landlord to be sufficient
to aggregate a sum equal to the Tenant’s share of the Operating Expenses for the
Property for each calendar year.

Not later than ninety (90) days after the end of each calendar year or fraction
thereof during the Term or fraction thereof at the end of the Term, the Landlord
shall render the Tenant a statement in reasonable detail and according to usual
accounting practices certified by a representative of the Landlord, showing for
the preceding calendar year or fraction thereof, as the case may be, the
Operating Expenses for the Property and the Tenant’s Operating Expenses
Allocable to the Premises. Said statement to be rendered to the Tenant also
shall show for the preceding calendar year or fraction thereof, as the case may
be, the amounts of Operating Expenses already paid by the Tenant. If at the time
such statement is rendered it is determined with respect to any calendar year,
that the Tenant has paid (i) less than the Tenant’s Operating Expenses Allocable
to the Premises or (ii) more than the Tenant’s Operating Expenses Allocable to
the Premises, then, in the case of (i) the Tenant shall pay to the Landlord, as
Additional Rent, within thirty (30) days of such statement the amounts of such
underpayment and, in the case of (ii) the Landlord shall credit the amount of
such overpayment against the monthly installments of the Tenant’s Operating
Expenses Allocable to the Premises next thereafter coming due (or refund such
overpayment within thirty (30) days if the Term has expired and the Tenant has
no further obligation to the Landlord).

Tenant may, after ten (10) days’ prior written notice to Landlord given within
one hundred twenty (120) days of Landlord’s delivery to Tenant of a statement of
Operating Expenses for the Property, during Landlord’s regular business hours
and at Tenant’s sole cost and expense, inspect Landlord’s books and records
relating to Operating Expenses and Real Estate Taxes for the Property. Such
books and records shall be made available at the Property, unless such books and
records are regularly kept in Cleveland, Ohio , in which case they will be made
available for Tenant’s inspection in Cleveland, Ohio. Tenant shall keep all
information relating to Operating Expenses for the Property strictly
confidential and shall in no event, whatsoever, disclose such information to any
third party other than to Tenant’s attorneys and accountants in connection with
proceedings concerning this Lease. Landlord’s statement shall by notice of
Tenant to Landlord given within thirty (30) days of the expiration of the
aforesaid one hundred twenty (120) day period. If it is determined that
Landlord’s statement has overstated the Operating Expenses for the Property for
any calendar year by more than four percent (4%) then Landlord shall reimburse
Tenant for its reasonable audit costs incurred in connection with this
paragraph. In the event that Tenant uses a third party to assist with the audit,
such third party shall be a certified public accounting firm that is not engaged
on a contingency basis.

 

17



--------------------------------------------------------------------------------

Section 3.4 Utility Charges.

During the Term, the Tenant shall pay directly to the provider of the service
all separately metered charges for steam, heat, gas, electricity, fuel and other
services and utilities furnished to the Premises, and shall pay to Landlord as
Additional Rent its pro rata share of water, sewer and other services and
utilities which shall be prorated to reflect Tenant’s proportional usage based
upon Tenant’s proportional occupancy of the Building.

Section 3.5 Above Standard Services.

If the Tenant requests and the Landlord elects to provide any services to the
Tenant in addition to those described in Exhibit E, the Tenant shall pay to the
Landlord, as Additional Rent, the amount billed by Landlord for such services at
Landlord’s standard rates as from time to time in effect. The cost of such
services shall not be deemed to be Operating Expenses for the Property as
described in Section 3.3. If the Tenant has requested that such services be
provided on a regular basis, the Tenant shall, if requested by the Landlord, pay
for such services at their actual cost to Landlord, including, without
limitation, a reasonable overhead component, at the time and in the fashion in
which Annual Fixed Rent under this Lease is payable. Otherwise, the Tenant shall
pay for such additional services within thirty (30) days after receipt of an
invoice from the Landlord.

Section 3.6 No Offsets.

Annual Fixed Rent and Additional Rent shall be paid by the Tenant without
offset, abatement or deduction except as specifically permitted herein.

Section 3.7 Net Lease.

It is understood and agreed that this Lease is a net lease and that the Annual
Fixed Rent is absolutely net to the Landlord excepting only the Landlord’s
obligations to pay any debt service or ground rent on the Property, to provide
the Landlord’s services, and to pay the real estate taxes and operating expenses
which the Tenant is not required to pay under this Lease.

ARTICLE 4 ALTERATIONS

Section 4.1 Consent Required for Tenant’s Alterations.

The Tenant shall not make alterations or additions to the Premises except in
accordance with complete, coordinated construction plans and specifications
therefor first approved by the Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Except as otherwise provided in
Section 4.2, Landlord agrees to state in writing simultaneously with its
granting of any approval concerning any alteration or addition to the Premises
the extent to which Tenant will need to remove the alteration or addition at
issue upon the expiration or earlier termination of the Term. There will be no
charge for Landlord’s review of Tenant’s plans, specifications and construction,
except for Landlord’s reasonable, third party, out-of-pocket expenses, which, as
provided in Section 4.5 herein, with respect to the Initial Leasehold
Improvements, shall not exceed Five Thousand and 00/100 Dollars ($5,000.00).
Notwithstanding the foregoing, the Tenant may, from time to time without the
Landlord’s prior consent and at the

 

18



--------------------------------------------------------------------------------

Tenant’s own expense, make interior non-structural alterations affecting only
the interior of the Premises, and not affecting Building systems, costing less
than $50,000.00 in any one instance (or in the aggregate with respect to related
alterations) without Landlord’s prior written consent, but subject to the other
terms of this Lease, and provided that Tenant provides notice of such
alterations within a reasonable time after the completion of the same. The
Landlord shall not be deemed unreasonable for withholding approval of any
alterations or additions which (i) would adversely affect any structural or
exterior element of the Building, (ii) would adversely affect the general
utility of the Building for use by existing tenants or prospective future
tenants thereof, (iii) would affect the exterior appearance of the Building in a
manner which is not acceptable to the Landlord, in its sole discretion,
(iv) will require unusual expense to readapt the Premises to normal use as
laboratory space; or (v) would adversely affect existing mechanical or
electrical, plumbing, HVAC or other systems in the Building, in each case, with
respect to clauses (i)-(v), as reasonably determined by the Landlord in its sole
discretion. The Landlord shall not be deemed unreasonable in delaying the
approval of any alterations or additions to the extent that Landlord reasonably
requires consultation with third party architects or engineers to review the
plans for such work. In any notice withholding approval the Landlord shall
specify, in reasonable detail, the nature of the Landlord’s objection. Neither
the Landlord’s failure to object to any proposed alterations or additions, nor
the Landlord’s approval of any plans and specifications furnished by Tenant to
Landlord, shall be construed as superseding in any respect, or as a waiver of
Landlord’s right to enforce, the Tenant’s obligation to fulfill all of the terms
and conditions of this Lease applicable to any work contemplated thereby. All
alterations and additions to the Premises shall be designed in reasonable
accordance with the Building design standards promulgated by Landlord from time
to time.

Promptly following the performance of any alterations or additions to the
Premises which exceed the foregoing monetary threshold of Fifty Thousand Dollars
($50,000.00) set forth in this Section 4.1 requiring Landlord’s reasonable
approval, the Tenant shall furnish Landlord an “as built” set of plans and
specifications for the Premises and a report evidencing the completion of air
balancing (to the extent such alterations or additions affected air balancing),
in a format reasonably requested by the Landlord.

Notwithstanding anything to the contrary contained in this Section 4.1, if any
of the Tenant’s proposed alterations and/or additions affect the roof of the
Building, the following additional conditions shall apply:

(a) Such alterations and changes will not in any way interfere with the proper
functioning of, and Landlord’s access to, equipment located on the roof of the
Building or exceed roof loading requirements; and

(b) Adequate measures are taken to reduce the visibility and noise of mechanical
equipment, antennae and dishes consistent with the appearance and design scheme
required by the Rules and Regulations and any applicable laws, ordinances or
regulations of the City of Cambridge.

 

19



--------------------------------------------------------------------------------

Section 4.2 Ownership of Alterations.

All alterations and additions shall be part of the Building and owned by the
Landlord; provided, however, that the Landlord may require removal by the Tenant
of all or any portion of any specialized alterations and additions made to the
Premises. For purposes of the foregoing, “specialized alterations and additions”
shall mean any alterations or additions which are not conventionally installed
by tenants of spaces used for the Permitted Uses but shall not, by way of
example, include affixed lab benches and fume hoods. Landlord shall specify such
items at the time of its approval of their installation. All movable equipment,
trade fixtures and furnishings not attached to the Premises, including, without
limitation, all autoclaves, glass washers, cold rooms, biosafety cabinets and
freestanding lab equipment and lab benches, but not including the Laboratory
Fixtures (which are the property of Landlord and shall remain in the Premises at
the expiration or earlier termination of this Lease), shall remain the personal
property of the Tenant and shall be removed by the Tenant upon expiration or
earlier termination of this Lease.

Any alterations and additions, if required to be removed upon the termination or
expiration of this Lease as hereinabove provided, shall be removed by the Tenant
with reasonable care and diligence, including the capping off of all utility
connections behind the adjacent interior finish, and the restoration of such
interior finish to the extent necessary so that the Premises are left with
complete wall, ceiling and floor finishes.

Section 4.3 Construction Requirements for Alterations.

All construction work performed by or on behalf of the Tenant (“Tenant’s Work”)
shall be done in a good and workmanlike manner employing only first class
materials and in compliance with the Rules and Regulations (as defined in
Section 6.3) that apply to construction, and with all applicable laws and all
lawful ordinances, regulations and orders of governmental authority and insurers
of the Building. The Landlord or Landlord’s authorized agent may (but without
any implied obligation to do so) inspect the work of the Tenant at reasonable
times and shall give notice of observed defects. Tenant’s Work and the
installation of furnishings shall always be coordinated in such manner as to
maintain harmonious labor relations on the Property and not to damage the
Building or interfere with Building construction or operation. Tenant’s Work
shall be performed by contractors or workmen first approved by the Landlord,
which approval the Landlord agrees not to unreasonably withhold, condition or
delay (Landlord shall provide its written consent or written notice of its
reason for withholding consent within ten (10) days of any request for consent
from Tenant). The Tenant, before starting any work, shall receive and comply
with the Construction Rules and Regulations attached hereto as Exhibit G and
shall (i) cause the Tenant’s contractors to comply therewith; (ii) obtain
“builder’s risk” coverage (in an amount that is reasonable given the quality and
quantity of the work to be undertaken) to enhance the insurance coverage
otherwise required to be carried by the Tenant hereunder; (iii) secure all
licenses and permits necessary for such work; (iv) deliver to the Landlord a
statement of the names of its general contractor (or construction manager) and
subcontractors (x) who will be performing work with a value in excess of
$50,000.00, (y) who are to perform electrical or plumbing work; or (z) are
otherwise to perform work that will affect the structure or base building
systems of the Building, and the estimated cost to design and construct any
Tenant’s Work; (v) except with respect to the Initial Leasehold Improvements,
provide security satisfactory to the Landlord in its reasonable discretion and
consistent with the security requirements for comparable work in comparable
buildings in the Cambridge market protecting the Landlord against liens arising
out of the furnishing of such labor and material; and (vi) cause each contractor
to carry worker’s

 

20



--------------------------------------------------------------------------------

compensation insurance in statutory amounts covering all the contractors’ and
subcontractors’ employees and commercial general liability insurance on an
occurrence basis with limits of $1,000,000 (individual) and $3,000,000
(occurrence) covering personal injury and death and property damage (all such
insurance to be written in companies approved reasonably by the Landlord and
insuring the Landlord, such individuals and entities affiliated with the
Landlord as the Landlord may designate, any ground lessor or mortgagee that the
Landlord may designate, and the Tenant as well as the contractors and to contain
a requirement for at least thirty (30) days’ notice to the Landlord prior to
cancellation, nonrenewal or material change), and deliver to the Landlord
certificates of all such insurance prior to the commencement of the applicable
Tenant’s Work. Tenant shall reimburse the Landlord within 30 days after invoice
for any reasonable out-of-pocket third-party expenses, which, as provided in
Section 4.5 herein, with respect to the Initial Leasehold Improvements, shall
not exceed Five Thousand and 00/100 Dollars ($5,000.00), incurred by the
Landlord in connection with any request by the Tenant for consent to any
alterations or additions pursuant to this Article 4.

Section 4.4 Payment for Tenant Alterations.

Tenant agrees to pay promptly when due the entire cost of any work done on the
Premises by the Tenant, its agents, employees or independent contractors, and
not to cause or permit any liens or notice of intent to file a lien for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Property and promptly to discharge (or bond over in a manner
reasonably satisfactory to Landlord in its sole discretion) any such liens which
may so attach. If any such lien or notice of intent to file a lien shall be
filed against the Premises or the Property and the Tenant shall fail to cause
such lien or notice to be discharged within fifteen (15) days after receipt by
the Tenant of notice of the filing thereof, the Landlord may cause such lien or
notice to be discharged by payment or otherwise without investigation as to the
validity thereof or as to any offsets or defenses which the Tenant may have with
respect to the amount claimed. The Tenant shall reimburse the Landlord, as
additional rent, for any cost so incurred and shall indemnify and hold harmless
the Landlord from and against any and all claims, costs, damages, liabilities
and expenses (including reasonable attorneys’ fees) which may be incurred or
suffered by the Landlord by reason of any such lien or its discharge.

Section 4.5 Initial Leasehold Improvements.

Tenant shall have the right to perform some initial work to the Premises prior
to occupancy (the “Initial Leasehold Improvements”). The construction of the
Initial Leasehold Improvements shall be done in accordance with the terms of
this Section 4, and pursuant to plans prepared by Tenant which shall have been
approved by Landlord, which approval will not unreasonably be withheld.
Additionally, and subject to the terms set forth herein and in the Scope of
Work, Tenant may hire its own contractor, architect and engineer for the
construction of the Initial Leasehold Improvements, subject to the approval of
the Landlord, which shall not be unreasonably withheld. There shall be no
construction oversight fee paid to Landlord. However, Landlord shall be
reimbursed up to Five Thousand and 00/100 Dollars ($5,000.00) for any third
party out of pocket costs incurred by Landlord in the review and approval of
Tenant’s plans, specifications, improvements and construction.

 

21



--------------------------------------------------------------------------------

ARTICLE 5

RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES

Section 5.1 Maintenance of Building and Common Areas by Landlord.

Except as otherwise provided in Article 8, the Landlord shall make such repairs
to the foundation, roof, exterior walls (including exterior glass), floor slabs,
elevators, base building mechanical, plumbing and electrical and life safety
systems (to the extent serving more than one tenant), and any other base
structural elements of the Building as may be necessary to keep them in good
order, condition and repair, and make such repairs to the mechanical systems and
equipment serving the Building, except for any mechanical, plumbing and
electrical systems and equipment that serve the Premises exclusively (“Tenant’s
Dedicated Mechanical Systems and Equipment”), and other Common Areas as are
necessary to keep them in good order, condition and repair. The Landlord shall
further perform the services designated as Landlord’s Services on Exhibit E.
Costs and expenses incurred by the Landlord under this Section 5.1 shall be
included in Operating Expenses of the Property as permitted under Section 3.3.
Subject to Section 7.5, the Tenant shall be responsible for 100% of the cost of
any repair to the Premises, the Building, or the Land caused by the negligence
or misconduct of the Tenant, or any agent, employee or contractor of the Tenant,
notwithstanding anything to the contrary provided in Section 3.3.

Section 5.2 Maintenance of Premises by Tenant.

The Tenant shall keep and maintain in good order, condition and repair the
Premises and every part thereof and all of Tenant’s Dedicated Mechanical Systems
and Equipment, reasonable wear and tear and damage by fire or other casualty
excepted (provided that subject to Section 7.5, the Landlord shall be
responsible for damage caused by the fault or neglect of the Landlord, or the
Landlord’s agents, employees or contractors), excluding those repairs for which
the Landlord is responsible pursuant to Sections 5.1, 8.1 and 8.5. The Tenant
shall not permit or commit any damage (waste), and the Tenant shall, subject to
Section 7.5, be responsible for the cost of repairs which may be made necessary
by reason of damage to the Property caused by the negligence or misconduct of
the Tenant, or any of the contractors, employees, or agents of the Tenant.
Subject to Landlord’s obligations under Section 5.1 herein, Tenant’s Dedicated
Mechanical Systems and Equipment, and all other systems and equipment, shall be
maintained in good order, condition and repair consistent with prevailing
standards at comparable first class leased laboratory buildings, reasonable wear
and tear, damage by fire or other casualty, and subject to Section 7.5, damage
caused by the fault or neglect of the Landlord, or the Landlord’s agents,
employees, or contractors excepted.

Section 5.3 Delays in Landlord’s Services.

The Landlord shall not be liable to the Tenant for any compensation or reduction
of rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of the Landlord or its agents entering the Premises for any
purposes authorized in this Lease, or for repairing the Premises or any portion
of the Building. In case the Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to be performed on the Landlord’s part, by reason of
any External

 

22



--------------------------------------------------------------------------------

Cause, the Landlord shall not be liable to the Tenant therefor, nor, except as
expressly otherwise provided in this Lease, shall the Tenant be entitled to any
abatement or reduction of rent by reason thereof, nor shall the same give rise
to a claim in the Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.

The Landlord reserves the right to stop any service or utility system the
Landlord provides or causes to be provided under this Lease when necessary by
reason of accident or emergency or exercise of Landlord’s rights pursuant to
Section 2.3 hereof, or until necessary repairs have been completed; provided,
however, that in each instance of stoppage, the Landlord shall exercise
reasonable diligence to eliminate the cause thereof. Except in case of emergency
repairs, the Landlord will give the Tenant reasonable advance written notice of
the contemplated stoppage and will use reasonable efforts to avoid unnecessary
inconvenience to the Tenant by reason thereof. To the extent that the Landlord
is providing or causing to be provided heat, light or any utility or service, in
no event shall the Landlord have any liability to the Tenant for the
unavailability of the same to the extent that such unavailability is caused by
External Causes, provided, however, that the Landlord is obligated to exercise
reasonable efforts to restore such services or utility systems’ operation. The
Landlord agrees to carry rent interruption insurance in commercially reasonable
amounts which permits recovery within, to the extent reasonably available, five
(5) days after the insured peril.

If the unavailability of heat, light or any utility or service provided or
caused to be provided by the Landlord, other than the unavailability of the same
due to the Tenant’s acts or omissions, or the presence of Hazardous Materials
required to be removed or remediated pursuant to Section 5.5 herein, renders all
or any portion of the Premises untenantable for the Tenant’s use as permitted
under this Lease, or Tenant is reasonably unable to use or conduct its
operations on part or all of the Premises, the Tenant shall receive an equitable
and proportionate abatement of rent (including but not limited to abatement of
Tenant’s Tax Expenses and Tenant’s Operating Expenses), taking into account the
extent of the Tenant’s loss of use of the Premises, for the period of time
Tenant is reasonably unable to use or conduct its operations on part or all of
the Premises, and Tenant shall be entitled to terminate this Lease if Landlord
is unable to restore such services within three (3) months from the date of
interruption. Tenant shall have the right to terminate this Lease as aforesaid
by written notice to Landlord at any time after the expiration of such three
(3) month period for so long as such interruption in service continues and the
Premises remains untenantable and/or Tenant is reasonably unable to use or
conduct its operations therein as a result, and such termination shall be
effective as of the date of the interruption in service. To the extent any such
unavailability is caused primarily by the action or inaction of Landlord, its
servants, agents, employees, contractors, licensees, invitees or any persons
claiming by, through or under Landlord, and (i) Landlord fails to commence
commercially reasonable corrective action within ten (10) days after Tenant
notifies Landlord of such unavailability, or (ii) Landlord, upon commencing
commercially reasonable corrective action within ten (10) days after Tenant
notifies Landlord of such unavailability, fails to restore the services within
thirty (30) days after Tenant notifies Landlord of such unavailability, Tenant
shall have the right to restore such service at Landlord’s cost and expense. For
all purposes of this Lease, if Tenant has responsibility for maintenance and
repair of any aspect of the Building or any equipment or system therein, the
functioning and performance of the same shall be the responsibility of the
Tenant under this Lease, and shall in no event constitute a service or utility
system that the Landlord provides or causes to be provided under this Lease.

 

23



--------------------------------------------------------------------------------

Section 5.4 Tenant’s Responsibilities Regarding Hazardous Materials.

The Tenant covenants and agrees that the Tenant shall not use, generate, store
or dispose, nor shall the Tenant suffer or permit the use, generation, storing
or disposal in the Premises or otherwise by any of Tenant’s contractors,
licensees, invitees, agents or employees, of any oil, toxic substances,
hazardous wastes or hazardous materials (collectively, “Hazardous Materials”)
in, on or about the Premises, the Building or the Land, except for Hazardous
Materials that are necessary and customary for Tenant’s operation of Tenant’s
Permitted Use (which Permitted Use is set forth on Exhibit A), and in all cases
such Hazardous Materials must be used, generated, stored and disposed of in
compliance with all applicable law and regulations. The Tenant covenants and
agrees that the Tenant shall comply with all applicable laws and regulations in
handling and disposing of materials used in its research and other uses of the
Premises, whether or not considered Hazardous Materials, and no dumping,
flushing or other introduction of Hazardous Materials or such other
inappropriate materials into the septic, sewage or other waste disposal systems
serving the Premises shall occur, except as specifically permitted by law or
regulation and subject to the conditions and qualifications imposed by any
governmental license or permit. The Tenant covenants and agrees that the Tenant
shall, at its sole cost, promptly remove or remediate all Hazardous Materials
that are found upon the Premises, the Building or the Land by virtue of the
failure of the foregoing covenants and agreements to have been fulfilled, or
otherwise as the result of the act or omission of Tenant or its contractors,
licensees, agents or employees, in a manner complying with all applicable laws
and regulations and the provisions of this Lease. If the Tenant should have any
responsibility under this Section 5.4 to remove or remediate Hazardous
Materials, the Tenant shall keep the Landlord reasonably informed as to the
status of the environmental condition at issue, promptly furnish to the Landlord
copies of all regulatory filings with any governmental regulatory agencies in
connection therewith, and substantiate the performance of its obligations under
this Section 5.4. At the expiration or earlier termination of the Term, the
Tenant shall promptly remove or remediate any Hazardous Materials from the
Premises in a manner consistent with accepted “best practices” and in compliance
with all legal requirements relating to the closure of laboratory facilities and
disposal of equipment and supplies therein.

If Tenant’s transportation, storage or use of Hazardous Materials on the
Premises results in the release onto or other contamination of any portion of
the Property or adjacent areas, including building or parking areas, soil or
surface or ground water, or loss or damage to person(s) or property, without
limitation, Tenant agrees to: (a) notify Landlord immediately of any release,
threat of release, contamination, claim of contamination, loss or damage and
(b) after consultation with Landlord, clean up the release, threat of release,
or contamination as required by all applicable statutes, regulations and
standards. In the event of such contamination, Tenant agrees to cooperate with
Landlord, as Landlord may reasonably request, and provide such documents,
affidavits and information as may be reasonably requested by Landlord (1) to
comply with any applicable laws, and/or (2) for any other reason deemed
necessary by Landlord in its reasonable discretion. Tenant shall notify Landlord
promptly in the event of any spill or other release of any Hazardous Materials
at, in, on, under or about the Premises that is required to be reported to a
governmental authority under any applicable laws, shall promptly forward to
Landlord copies of any notices received by Tenant relating to alleged violations
of any applicable laws and shall promptly pay when due any fine or assessment
against Landlord, Tenant, or the Premises relating to any violation during the
Term of any applicable laws by Tenant, its employees, agents, or independent
contractors, or with

 

24



--------------------------------------------------------------------------------

respect to the Premises or the remainder of the Property. If any governmental
authority files a lien against the Premises or the remainder of the Property due
to any act or omission, intentional or unintentional, of Tenant, its agents, or
employees, or for which Tenant is responsible, resulting in the releasing,
spilling, leaking, leaching, pumping, emitting, pouring, emptying or dumping of
any Hazardous Materials, Tenant shall, within fifteen (15) days from the date
that Tenant is first given notice of such lien (or within such shorter period of
time as may be specified by Landlord if such governmental authority takes steps
to cause the Premises to be sold pursuant to such lien) either (A) pay the claim
and remove the lien or (B) furnish a cash deposit, bond or such other security
as is reasonably satisfactory in all respects to Landlord and sufficient to
discharge the lien completely. Tenant shall defend, indemnify Landlord and hold
Landlord harmless from and against any damages, liability or expense associated
with claims by governmental or other third parties arising out of the presence,
removal or remediation of Hazardous Materials for which Tenant is responsible
for removal or remediation under this Section 5.4.

Section 5.5 Landlord’s Responsibilities Regarding Hazardous Materials.

During the Term of this Lease, if the removal or remediation of Hazardous
Materials from the Premises, Building or Land is required to be undertaken, then
except to the extent such obligation is the responsibility of the Tenant under
Section 5.5 hereof, the Landlord covenants and agrees to undertake the same
without charge to the Tenant. Without limitation of the foregoing, if necessary
to comply with any applicable legal requirements, should any existing
environmental condition of the Land require the removal or remediation of
Hazardous Materials, the Landlord shall perform such removal or remediation,
without charge to the Tenant, when and if required by applicable legal
requirements. The Landlord shall keep the Tenant reasonably informed as to the
status of the environmental condition at issue, promptly furnish to the Tenant
copies of all regulatory filings with any governmental regulatory agencies in
connection therewith, and substantiate the performance of its obligations under
this Section 5.5. Tenant shall have no liability for any environmental condition
or violation of law that exists in the Premises as of the date of this Lease.

ARTICLE 6

TENANT COVENANTS

The Tenant covenants during the Term and for such further time as the Tenant
occupies any part of the Premises:

Section 6.1 Permitted Uses.

The Tenant shall occupy the Premises only for the Permitted Uses, and shall not
injure or deface the Premises or the Property, nor permit in the Premises any
auction sale. The Tenant shall not permit in the Premises any nuisance, or the
emission from the Premises of any reasonably objectionable noise, odor or
vibration, nor use or devote the Premises or any part thereof for any purpose
which is contrary to law or ordinance, or liable to invalidate or increase
premiums (above those normally incurred for the Permitted Uses) for any
insurance on the Building or its contents (unless the Tenant pays for any such
increase in premiums and provided such actions do not

 

25



--------------------------------------------------------------------------------

interfere with the use and enjoyment of the Land by the Landlord, other tenants,
visitors or invitees of the Building) or liable to render necessary any
alteration or addition to the Building, nor commit or permit any waste in or
with respect to the Premises, nor shall Tenant overload existing electrical or
other Building systems.

Section 6.2 Laws and Regulations.

The Tenant shall comply with all federal, state and local laws, regulations,
ordinances, executive orders, guidelines, policies and similar requirements in
effect from time to time, including, without limitation, all such requirements
relating to Tenant’s occupancy and use of the Premises and Hazardous Materials.
Tenant shall also conform to recognized “best practices” standards with respect
to the physical aspects of its operations carried on within the Premises. Tenant
shall have the right to contest any notice of violation for any of the foregoing
by appropriate proceedings diligently conducted in good faith.

Section 6.3 Rules and Regulations.

The Tenant agrees to comply with the Rules and Regulations set forth in Exhibit
F and such other reasonable and non-discriminatorily enforced rules and
regulations of general applicability (“Rules and Regulations”) as (i) may from
time to time be made by the Landlord of which the Tenant is given written
advanced notice, so far as the same relate to the use of the Building, the Land
and the Tenant’s appurtenant parking privileges and (ii) may from time to time
be promulgated with respect to all or any portion of the Building (including
without limitation pursuant to the Declaration of Covenants). The Tenant shall
not obstruct in any manner any portion of the Property not hereby leased; and,
except as set forth in this Lease, shall not permit the placing of any signs,
awnings or flagpoles, or the like, visible from outside the Building. Neither
shall Tenant place curtains, blinds or shades or similar window treatments
visible from outside the Building in the Premises, except as may be otherwise
approved by Landlord.

Section 6.4 Safety Compliance.

The Tenant shall keep the Premises equipped with all safety appliances required
by law or ordinance or any other regulations of any public authority because of
the manner of use made by the Tenant and to procure all licenses and permits so
required because of such manner of use and, if requested by the Landlord, do any
work so required because of such use, it being understood that the foregoing
provisions shall not be construed to broaden in any way the Tenant’s Permitted
Uses.

Section 6.5 Landlord’s Entry.

The Tenant shall permit the Landlord and its agents (which agents shall be
identified to Tenant and reasonably approved by Tenant for entry), after at
least forty-eight (48) hours’ prior notice except in the case of emergencies,
and at times reasonably acceptable to Tenant, to enter the Premises at all
reasonable hours for the purpose of inspecting or making repairs to the same,
monitoring Tenant’s compliance with the requirements and restrictions set forth
in this Lease, and for the purpose of showing the Premises to prospective
purchasers and mortgagees at all reasonable times and to prospective tenants
within nine (9) months of the end of the Term provided that in connection with
such entry, Tenant may provide procedures reasonably designed so as not to

 

26



--------------------------------------------------------------------------------

jeopardize Tenant’s trade secrets, proprietary technology or critical business
operations, including accompaniment of all such persons by an employee of the
Tenant. In case of an emergency, the Landlord shall make good faith efforts to
notify the Tenant in person or by telephone prior to such entry, and in any
event, the Landlord shall notify Tenant promptly thereafter such entry.

Section 6.6 Floor Load.

The Tenant shall not place a load upon any floor in the Premises exceeding the
floor load per square foot of area which such floor was designed to carry, and
which is allowed by law. The Tenant’s machines and mechanical equipment shall be
placed and maintained by the Tenant at the Tenant’s expense in settings
sufficient to absorb or prevent vibration or noise that may be transmitted to
the Building structure.

Section 6.7 Personal Property Tax.

The Tenant shall pay promptly when due all taxes which may be imposed upon
personal property (including, without limitation, fixtures and equipment) in the
Premises to whomever assessed. Tenant shall have the right to contest the
validity or amount of any such taxes by appropriate proceedings diligently
conducted in good faith.

Section 6.8 Assignment and Subleases.

The Tenant shall not assign, mortgage, pledge, hypothecate or otherwise transfer
this Lease, or sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) the whole or any part of the Premises
without, in each instance, having first received the consent of the Landlord
which consent shall not be unreasonably withheld, conditioned or delayed. Except
as specifically permitted herein, any assignment or sublease made without such
consent shall be void. The Landlord shall not be deemed to be unreasonable in
withholding its consent to any proposed assignment or subletting by the Tenant
based on any of the following factors:

 

  (a) The business of the proposed occupant is not consistent with the image and
character which the Landlord desires to promote for the Building.

 

  (b) The proposed assignment, mortgage or pledge would in any way materially
diminish Landlord’s rights with respect to the Premises.

 

  (c) In the event of a proposed assignment (but not a subletting), the proposed
occupant is not sufficiently creditworthy in the reasonable opinion of Landlord
based on a comparison of the creditworthiness of other similarly-situated
companies in the same industry as the proposed occupant.

Notwithstanding anything to the contrary contained in this Section, Tenant shall
have the right to assign or otherwise transfer this Lease or the Premises, or
part of the Premises, without obtaining the prior consent of Landlord, (a) to
its parent corporation, to a wholly owned subsidiary, to a corporation which is
wholly owned by the same corporation which wholly owns Tenant, to an entity
directly or indirectly controlling, controlled by or under common control with
Tenant, any entity owning or controlling fifty percent (50%) or more of the
outstanding voting interest of

 

27



--------------------------------------------------------------------------------

Tenant, or any entity of which Tenant owns or controls fifty percent (50%) or
more of the voting interests, provided that (i) the transferee shall, prior to
the effective date of the transfer, deliver to Landlord instruments evidencing
such transfer and its agreement to assume and be bound by all the terms,
conditions and covenants of this Lease to be performed by Tenant, all in form
reasonably acceptable to Landlord, and (ii) at the time of such transfer there
shall not be an uncured Event of Default under this Lease; or (b) to the
purchaser of all or substantially all of its assets, any entity resulting from
the merger or consolidation of Tenant, any successor entity resulting from a
bona fide reorganization or Tenant, or to any entity into which the Tenant may
be merged or consolidated (along with all or substantially all of its assets)
(the “Acquiring Company”), provided that (i) the net assets of the Acquiring
Company at the time of the transfer or merger shall not be less than Two Hundred
Fifty Million Dollars ($250,000,000.00), (ii) the Acquiring Company continues to
operate the business conducted in the Premises consistent with the Permitted
Uses described in Exhibit A hereto, (iii) the Acquiring Company shall assume in
writing, in form reasonably acceptable to Landlord, all of Tenant’s obligations
under this Lease, (iv) Tenant shall provide to Landlord such additional
information regarding the Acquiring Company as Landlord shall reasonably
request, and (v) Tenant shall pay Landlord’s reasonable expenses incurred in
connection therewith (up to a maximum amount of $5,000.00). Unless Landlord
shall have objected to such assignment or transfer by Tenant within ten
(10) business days following Landlord’s receipt of the information or items
described in (b)(i) and (iii) above, Landlord shall be deemed to have waived its
right to object thereto. The transfers described in this paragraph are referred
to hereinafter as “Permitted Transfers.” Notwithstanding any other provision of
this Lease, any public offering of shares or other ownership interest in Tenant
or any private equity financing of Tenant by one or more investors who regularly
invest in private companies shall not be deemed an assignment and shall not be
subject to Landlord approval.

Whether or not the Landlord consents, or is required to consent, to any
assignment or subletting, the Tenant named herein (to the extent that the Tenant
continues to exist as a distinct entity separate and apart from the entity to
which the Lease is assigned) shall remain fully and primarily liable for the
obligations of the tenant hereunder, including, without limitation, the
obligation to pay Annual Fixed Rent and Additional Rent provided under this
Lease.

Landlord shall consent, or set forth in reasonable detail any reason for
disapproval, within ten (10) business days of request. In the event that
Landlord fails to respond with ten (10) business days, Tenant shall send a
second written notice requesting consent to Landlord, which states that
Landlord’s failure to respond within five (5) business days after receipt of the
second notice shall be deemed approval. The Tenant shall give the Landlord
notice of any proposed sublease or assignment, whether or not the Landlord’s
consent is required hereunder, specifying the provisions of the proposed
subletting or assignment, including (i) the name and address of the proposed
subtenant or assignee, (ii) a copy of the proposed subtenant’s or assignee’s
most recent annual financial statement, (iii) all of the material terms and
provisions upon which the proposed subletting or assignment is to be made. The
Tenant shall reimburse the Landlord promptly for reasonable legal and other
expenses incurred by the Landlord in connection with any request by the Tenant
for consent to any assignment or subletting, in the aggregate amount of up to
$5,000.00. If this Lease is assigned, or if the Premises or any part thereof is
sublet or occupied by anyone other than the Tenant, the Landlord may, at any
time during the continuance of an Event of Default hereunder without cure,
collect rent and other charges from the assignee, sublessee or occupant and
apply the net amount collected to the rent and other charges herein reserved,
but no such

 

28



--------------------------------------------------------------------------------

assignment, subletting, occupancy or collection shall be deemed a waiver of the
prohibitions contained in this Section 6.8 or the acceptance of the assignee,
sublessee or occupant as a tenant, or a release of the Tenant from the further
performance by the Tenant of covenants on the part of the Tenant herein
contained. After deducting reasonable and ordinary sublease transaction expenses
(including, without limitation, any broker’s commission), unamortized tenant
improvements paid by the Tenant and rent abatement, the Tenant shall pay to the
Landlord fifty percent (50%) of any amounts the Tenant receives from any
subtenant or assignee as rent, additional rent or other forms of compensation or
reimbursement other than those which are less than or equal to the then due and
payable proportionate monthly share of Annual Fixed Rent, Additional Rent and
all other monies due to Landlord pursuant to this Lease (allocable in the case
of a sublease to that portion of the Premises being subleased). The consent by
the Landlord to an assignment or subletting shall not be construed to relieve
the Tenant from obtaining the express consent in writing of the Landlord to any
further assignment or subletting.

Landlord may elect, prior to approving or disapproving any proposed assignment
or sublease of more than fifty percent (50%) of the entire Premises for
substantially all of the remaining Term, to repossess the portion of the
Premises that was proposed to be subleased or assigned, provided that such
repossession shall not take effect earlier than thirty (30) days after the
proposal by Tenant of a proposed assignment or sublease of more than fifty
percent (50%) of the entire Premises for substantially all of the remaining
Term. Landlord shall, within ten (10) business days after Tenant’s request for
consent, notify Tenant of Landlord’s exercise of its right to recapture such
portion of the Premises in accordance with the terms of this Section. Landlord
may thereafter lease such portion of the Premises in such a manner as the
Landlord may in its sole discretion determine. In the event Landlord elects to
repossess the Premises as provided above, then all of the Tenant’s rights and
obligations hereunder with respect to such portion of the Premises shall cease
and shall be of no further force and effect. The provisions of this paragraph
shall not apply to Permitted Transfers. Notwithstanding anything herein to the
contrary, Tenant shall be permitted to submit notice to Landlord of its
intention to enter into an assignment or a sublease of more than fifty percent
(50%) of the entire Premises for substantially all of the remaining Term, prior
to naming a proposed assignee or subtenant, in which event Landlord shall,
within forty-five (45) days thereafter, notify Tenant of Landlord’s exercise of
its right to recapture such portion of the Premises in accordance with the terms
of this Section. If Landlord shall not exercise such right to recapture in the
event of a proposed assignment of this Lease, or a sublet of more than fifty
percent (50%) of the Premises for substantially all of the remaining Term, any
recapture right shall be deemed waived with respect to such space; provided that
any assignment or subletting shall in all event remain subject to Landlord’s
reasonable approval as provided in this Section 6.8.

ARTICLE 7

INDEMNITY AND INSURANCE

Section 7.1 Indemnity.

To the maximum extent this agreement may be made effective according to law, the
Tenant agrees to defend, indemnify and save harmless the Landlord from and
against all claims, loss, or damage of whatever nature arising from any breach
by Tenant of any obligation of Tenant under this Lease beyond applicable notice
and cure periods or from any act, omission or negligence of the

 

29



--------------------------------------------------------------------------------

Tenant, or the Tenant’s contractors, licensees, invitees, agents, servants or
employees, or arising from any accident, injury or damage whatsoever caused to
any person or property, occurring after the date that possession of the Premises
is first delivered to the Tenant and until the end of the Term and thereafter,
so long as the Tenant is in occupancy of any part of the Premises, in or about
the Premises or arising from any accident, injury or damage occurring outside
the Premises but within the Building, on the Land, on the access roads and ways,
in the parking facilities provided pursuant to the Lease, within University Park
or any adjacent area maintained by Landlord or any individual or entity
affiliated with Landlord, where such accident, injury or damage results from an
act or omission on the part of the Tenant or the Tenant’s agents or employees,
licensees, invitees, servants or contractors, provided that the foregoing
indemnity shall not include any cost or damage arising from any act, omission or
negligence of the Landlord, or the Landlord’s contractors, licensees, invitees,
agents, servants or employees.

Landlord agrees to defend, indemnify and save harmless Tenant from legal action,
damages, loss, liability and any other expense in connection with loss of life,
bodily or personal injury or property damage, arising from or out of all acts,
failures, omissions or negligence of Landlord, its agents, employees, licensees,
servants, invitees or contractors, which occur in or about the Premises, outside
the Premises but within the Building, on the Land, on the access roads and ways,
in the parking facilities provided pursuant to the Lease, within University Park
or any adjacent area maintained by Landlord, except to the extent that such loss
of life, bodily or personal injury or property damage is due to the willful
misconduct or act, omission or neglect of Tenant, its agents, contractors,
employees, licensees, invitees or servants.

The foregoing indemnities and hold harmless agreements shall include indemnity
against reasonable attorneys’ fees and all other costs, expenses and liabilities
incurred in connection with any such claim or proceeding brought thereon, and
the defense thereof.

Section 7.2 Liability Insurance.

The Tenant agrees to maintain in full force from the date upon which the Tenant
first enters the Premises for any reason, throughout the Term, and thereafter,
so long as the Tenant is in occupancy of any part of the Premises, by a program
of self-insurance acceptable to Landlord, or by a policy of commercial general
liability insurance under which the Landlord (and the Building’s managing agent,
any ground lessor and any holder of a first mortgage on the Property of whom the
Tenant is notified by the Landlord, collectively, the “Additional Named
Insureds”) and the Tenant are named as insureds, and under which the insurer
provides a contractual liability endorsement insuring against all cost, expense
and liability arising out of or based upon any and all claims, accidents,
injuries and damages described in Section 7.1, in the broadest form of such
coverage from time to time available. Unless provided by self-insurance, each
such policy shall be noncancellable and nonamendable (to the extent that any
proposed amendment reduces the limits or the scope of the insurance required in
this Lease) with respect to the Landlord and such ground lessor and first
mortgagee without ten (10) days’ prior notice to the Landlord and the Additional
Named Insureds and a certificate of insurance shall be delivered to the
Landlord. The minimum limits of liability of such insurance as of the
Commencement Date shall be Five Million Dollars ($5,000,000.00) in the aggregate
for combined bodily injury (or death) and damage to property ($3,000,000.00 per
occurrence).

 

30



--------------------------------------------------------------------------------

Section 7.3 Alterations, Improvements and Betterments; Personal Property at
Risk.

The Tenant agrees to maintain in full force at all times throughout the Term,
policy(s) of all risk property damage insurance, naming Landlord (and the
Additional Named Insureds) and the Tenant as insureds as their interests may
appear, or a program of self-insurance acceptable to Landlord, covering all of
Tenant’s leasehold improvements and alterations to the extent of their full
replacement costs as updated from time to time during the Term.

Unless caused by the Landlord or its agents, employees, servants or contractors,
the Tenant agrees that all of the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of the Tenant and of all persons
claiming by, through or under the Tenant which, during the continuance of this
Lease or any occupancy of the Premises by the Tenant or anyone claiming under
the Tenant which, during the continuance of this Lease or any occupancy of the
Premises by the Tenant or anyone claiming under the Tenant, may be on the
Premises or elsewhere in the Building or on the Land or parking facilities
provided hereby, shall be at the sole risk and hazard of the Tenant, and if the
whole or any part thereof shall be destroyed or damaged by fire, water or
otherwise, or by the leakage or bursting of water pipes, steam pipes, or other
pipes, by theft or from any other cause, no part of said loss or damage is to be
charged to or be borne by the Landlord, except that the Landlord shall in no
event be exonerated from any liability to the Tenant (subject to Section 7.5
hereof) for any injury, loss, damage or liability to the extent same is caused
by Landlord’s, or its agents’, employees’, servants’ or contractors’, negligence
or willful misconduct.

Section 7.4 Landlord’s Insurance.

The Landlord shall carry, or cause to be carried, such casualty and liability
insurance upon and with respect to operations at the Building as may from time
to time be deemed reasonably prudent by the Landlord or required by any
mortgagee holding a mortgage thereon or any ground lessor of the Land, and in
any event, insurance against loss by fire and the risks now covered by extended
coverage endorsement No. 4 in an amount at least equal to the full replacement
cost of the Building, exclusive of foundations, excavations and footings.

Section 7.5 Waiver of Subrogation.

Any insurance carried by either party, or caused to be carried by either party,
with respect to the Building, Land, Premises, parking facilities or any property
therein or occurrences thereon shall, without further request by either party,
include a clause or endorsement denying to the insurer rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to occurrence of any claim, damage, injury or loss. Each party,
notwithstanding any provisions of this Lease to the contrary, hereby waives any
claims or rights of recovery against the other for injury or loss, including,
without limitation, injury or loss caused by negligence of such other party to
the extent covered by insurance actually carried or required to be carried
hereunder.

 

31



--------------------------------------------------------------------------------

ARTICLE 8

CASUALTY AND EMINENT DOMAIN

Section 8.1 Restoration Following Casualties.

If, during the Term, the Building or the Premises shall be damaged by fire or
casualty, subject to termination rights of the Landlord and the Tenant provided
below in this Article 8, the Landlord shall proceed promptly to exercise
diligent efforts to restore, or cause to be restored, the Building to
substantially the condition thereof just prior to time of such damage, but the
Landlord shall not be responsible for delay in such restoration which may result
from External Causes. Provided that the Landlord complies with its obligations
to carry casualty insurance in accordance with Section 7.4, the Landlord shall
have no obligation to expend in the reconstruction of the Building more than the
sum of the amount of any deductible and the actual amount of insurance proceeds
made available to the Landlord by its insurer, and any additional costs
associated with changes to the Premises desired by the Tenant and permitted by
Article 4 shall be paid by the Tenant in the manner reasonably required by the
Landlord. Any restoration of the Building or the Premises shall be altered to
the extent necessary to comply with then current and applicable laws and codes.
The Landlord shall, as soon as possible after any casualty, but in any event no
later than sixty (60) days after such casualty, provide to the Tenant a
reasonable written estimate (“Contractor’s Estimate”) from a reputable
construction or design professional as to the time frame within which the
Landlord will be able to repair the casualty damage and the cost of repairing
such damage.

Section 8.2 Landlord’s Termination Election.

If the Landlord reasonably determines, based upon the Contractor’s Estimate,
that (a) the amount of insurance proceeds available to the Landlord is
insufficient to cover the cost of restoring the Building by more than the amount
of any deductible, or (b) the Landlord will be unable to restore the Building
within nine (9) months from the date of such casualty, then the Landlord may
terminate this Lease by giving notice to the Tenant. Any such termination shall
be effective on the date designated in such notice from the Landlord, but in any
event not later than sixty (60) days after such notice, and if no date is
specified, effective upon the delivery of such notice. Failure by the Landlord
to give the Tenant notice of termination within sixty (60) days following the
occurrence of the casualty shall constitute the Landlord’s agreement to restore
the Building as contemplated in Section 8.1.

Section 8.3 Tenant’s Termination Elections.

If, based upon the Contractor’s Estimate, the time period for repairing any
casualty damage will exceed nine (9) months after the date of any casualty, then
the Tenant shall have the right, exercisable by written notice given on or
before the date thirty (30) days after the Landlord gives to the Tenant the
Contractor’s Estimate, to terminate this Lease.

 

32



--------------------------------------------------------------------------------

If neither the Landlord nor the Tenant exercise their termination rights, but
the Landlord has failed to restore the Building, within the longer of nine
(9) months from the date of the casualty or taking or the period of restoration
set forth in the Contractor’s Estimate set forth in the Contractor’s Estimate,
such period to be subject, however, to extension where the delay in completion
of such work is due to External Causes but in no event beyond nine (9) months
from the date of the casualty or taking), the Tenant shall have the right to
terminate this Lease at any time after the expiration of such period (in either
case, as extended by delay due to External Causes as aforesaid) until the
restoration is substantially completed, such termination to take effect as of
the date of the Tenant’s notice. However, if the Landlord has been diligently
prosecuting the repair of all casualty and damage, and if the Landlord
reasonably determines at any time, and from time to time, during the
restoration, based upon certification by its architect or other design
professional, that such restoration will not be able to be completed before the
deadline date after which the Tenant may terminate this Lease under this
Section 8.3, and the Landlord specifies in a notice to Tenant to such effect a
later date that the Landlord estimates will be the date upon which such
restoration will be completed, then the Tenant may terminate this Lease within
thirty (30) days of the Landlord’s notice as aforesaid, failing which the
deadline date shall be extended to the date set forth in Landlord’s notice (as
extended by delay due to External Causes as aforesaid). The Landlord shall
exercise reasonable efforts to keep the Tenant advised of the status of
restoration work from time to time, and promptly following any request for
information during the course of the performance of the restoration work.

Section 8.4 Casualty at Expiration of Lease.

If the Premises shall be damaged by fire or casualty in such a manner that the
Premises cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred twenty (120) days from the commencement of repair work and
such casualty or damage occurs within the last eighteen (18) months of the Term
(as the same may have been extended prior to such casualty or damage), either
party shall have the right, by giving notice to the other not later than sixty
(60) days after such casualty or damage, to terminate this Lease, whereupon this
Lease shall terminate as of the date of such casualty.

Section 8.5 Eminent Domain.

Except as hereinafter provided, if the Premises, or such portion thereof as to
render the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for continued occupancy for the purposes contemplated
under this Lease, shall be taken by condemnation or right of eminent domain, the
Landlord and the Tenant shall each have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after receipt by the Tenant of notice of the
effective date of such taking. If so much of the Building shall be so taken that
the Landlord reasonably determines, in good faith, that it would be necessary to
substantially alter the Building so that a rebuilt Building will not be
substantially similar to the Building before such taking, the Landlord shall
have the right to terminate this Lease by giving notice to the Tenant of the
Landlord’s desire to do so not later than thirty (30) days after the effective
date of such taking.

Should any part of the Premises be so taken or condemned during the Term, and
should this Lease be not terminated in accordance with the foregoing provisions,
the Landlord agrees to use reasonable efforts to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable, subject,
however, to applicable laws and codes then in existence. The Landlord shall have
no obligation to expend in the aforesaid restoration more than the proceeds of
any award received in any condemnation or eminent domain proceeding, or any sum
paid in lieu thereof.

 

33



--------------------------------------------------------------------------------

Section 8.6 Rent After Casualty or Taking.

If the Premises shall be damaged by fire or other casualty, until the Lease is
terminated or the Premises is restored, the Annual Fixed Rent and Additional
Rent shall be justly and equitably abated and reduced according to the nature
and extent of the loss of use thereof suffered by the Tenant. In the event of a
taking which permanently reduces the area of the Premises, a just proportion of
the Annual Fixed Rent and applicable Additional Rent shall be abated for the
remainder of the Term.

Section 8.7 Temporary Taking.

In the event of any taking of the Premises or any part thereof for a temporary
use not in excess of twelve (12) months, (i) this Lease shall be and remain
unaffected thereby and Annual Fixed Rent and Additional Rent shall not abate,
and (ii) the Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term.

Section 8.8 Taking Award.

Except as otherwise provided in Section 8.7, the Landlord shall have and hereby
reserves and accepts, and the Tenant hereby grants and assigns to the Landlord,
all rights to recover for damages to the Building and the Land, and the
leasehold interest hereby created, and to compensation accrued or hereafter to
accrue by reason of such taking, damage or destruction, as aforesaid, and by way
of confirming the foregoing, the Tenant hereby grants and assigns to the
Landlord, all rights to such damages or compensation. Nothing contained herein
shall be construed to prevent the Tenant from prosecuting in any condemnation
proceedings a separate claim for relocation expenses and Tenant’s personal
property.

ARTICLE 9

DEFAULT

Section 9.1 Tenant’s Default.

Each of the following shall constitute an Event of Default:

(a) Failure on the part of the Tenant to pay the Annual Fixed Rent, Additional
Rent or other charges for which provision is made herein on or before the date
on which the same become due and payable, if such condition continues for five
(5) business days after written notice that the same are due; provided, however
if Tenant shall fail to pay any of the foregoing (after receipt by Tenant of
written notice from Landlord) when due two (2) times in any period of twelve
(12) consecutive months, then Landlord shall not be required to give notice to
Tenant of any future failure to pay during the remainder of the Term and any
extension thereof, and such failure shall thereafter constitute an Event of
Default if not cured within five (5) business days after the same are due.

 

34



--------------------------------------------------------------------------------

(b) Failure on the part of the Tenant to perform or observe any other term or
condition contained in this Lease if the Tenant shall not cure such failure
within thirty (30) days after written notice from the Landlord to the Tenant
thereof, provided that in the case of breaches that are not reasonably
susceptible to cure within thirty (30) days through the exercise of due
diligence, then so long as the Tenant commences such cure within thirty
(30) days, and the Tenant diligently pursues such cure to completion, such
breach shall not be deemed to create an Event of Default.

(c) The taking of the estate hereby created on execution or by other process of
law; or a judicial declaration that the Tenant, or any guarantor of this Lease,
is bankrupt or insolvent according to law; or any assignment of the property of
the Tenant, or any guarantor of this Lease, for the benefit of creditors; or the
appointment of a receiver, guardian, conservator, trustee in bankruptcy or other
similar officer to take charge of all or any substantial part of the property of
Tenant, or any guarantor of this Lease, by a court of competent jurisdiction,
which officer is not dismissed or removed within ninety (90) days; or the filing
of an involuntary petition against the Tenant, or any guarantor of this Lease,
under any provisions of the bankruptcy act now or hereafter enacted if the same
is not dismissed within ninety (90) days; the filing by the Tenant, or any
guarantor of this Lease, of any voluntary petition for relief under provisions
of any bankruptcy law now or hereafter enacted.

If an Event of Default shall occur, then, in any such case, whether or not the
Term shall have begun, Landlord and its agents lawfully may, in addition to any
remedies for any preceding Event of Default and any remedies otherwise available
at law or equity, immediately or at any time thereafter without further demand
or notice in accordance with process of law, enter upon any part of the Premises
in the name of the whole or mail or deliver a notice of termination of the Term
of this Lease addressed to Tenant at the Premises or any other address herein,
and thereby terminate the Term and repossess the Premises as of Landlord’s
former estate. At Landlord’s election such notice of termination may be included
in any notice of default. Upon such entry or mailing the Term shall terminate,
all executory rights of Tenant and all obligations of Landlord will immediately
cease, and Landlord may expel Tenant and all persons claiming under Tenant and
remove their effects without any trespass and without prejudice to any remedies
for arrears of rent or prior breach; and Tenant waives all statutory and
equitable rights to its leasehold (including rights in the nature of further
cure or redemption, if any to the extent such rights may be waived). If Landlord
engages attorneys in connection with any failure to perform by Tenant hereunder,
Tenant shall reimburse Landlord for the reasonable fees of such attorneys on
demand as Additional Rent. Without implying that other provisions do not
survive, the provisions of this Article shall survive the Term or earlier
termination of this Lease.

Section 9.2 Damages.

In the event that this Lease is terminated, the Tenant covenants to pay to the
Landlord punctually all the sums (“Periodic Payments”) and perform all the
obligations which the Tenant covenants in this Lease to pay and to perform in
the same manner and to the same extent and at the same time as if this Lease had
not been terminated, and all of the Landlord’s expenses in connection with
reletting the Premises including, without limitation, all repossession costs,
brokerage commissions, fees for legal services and expenses of preparing the
Premises for such reletting. However, the Landlord may elect, at any time, to
demand in lieu of any further

 

35



--------------------------------------------------------------------------------

obligations to make Periodic Payments, and payments on account of the Landlord’s
reletting costs thereafter accruing, as compensation, an amount (the “Lump Sum
Payment”) equal to the excess, if any, of the discounted present value of the
total rent reserved for the then remainder of the Term over the then discounted
present fair rental value of the Premises for the then remainder of the Term.
The discount rate for calculating such sum under the preceding clause (x) shall
be the then current rate of United States Treasury securities having a maturity
date as close as possible to the end of the Term (had the Lease not been
terminated). In calculating the rent reserved, there shall be included, in
addition to the Annual Fixed Rent and all Additional Rent, the value of all
other considerations agreed to be paid or performed by the Tenant over the
remainder of the Term. Should the parties be unable to agree on a fair rental
value for the purposes of determining the Lump Sum Payment under clause (x),
above, the matter shall be submitted, upon the demand of either party, to the
Boston office of the American Arbitration Association, with a request for
arbitration in accordance with the rules of the Association by a single
arbitrator who shall be real estate broker with at least ten years’ experience
marketing major office and laboratory projects in the Boston, Massachusetts
area. The parties agree that a decision of the arbitrator shall be conclusive
and binding upon them.

In calculating the Periodic Payments to be made by the Tenant under the
foregoing covenant, the Tenant shall be credited with the net proceeds of any
rent obtained by reletting the Premises, after deducting all the Landlord’s
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, fees for legal services and expenses
of preparing the Premises for such reletting, provided that Tenant shall never
be entitled to receive any portion of the re-letting proceeds, even if the same
exceed the rent originally due hereunder but Tenant shall be credited with such
excess amount to offset its obligation to Landlord. The Landlord may (i) relet
the Premises, or any part or parts thereof, for a term or terms which may, at
the Landlord’s option, exceed or be equal to or less than the period which would
otherwise have constituted the balance of the Term, and may grant such
concessions and free rent as the Landlord in its reasonable commercial judgment
considers advisable or necessary to relet the same, (ii) make such alterations,
repairs and improvements in the Premises as the Landlord in its reasonable
commercial judgment considers advisable or necessary to relet the same, and
(iii) any obligation to relet imposed by law shall be subject to the reasonable
requirements of Landlord to lease to high quality tenants on such terms (based
on then-market standards) as Landlord may from time to time deem appropriate and
to develop the Building and Park in a harmonious manner with an appropriate mix
of uses, tenants, floor areas and terms of tenancies, and the like, and Landlord
shall not be obligated to relet the Premises to any party to whom Landlord or
its affiliate may desire to lease other available space in the Park. No action
of the Landlord in accordance with foregoing or failure to relet or to collect
rent under reletting shall operate to release or reduce the Tenant’s liability.
The Landlord shall be entitled to seek to rent other properties of the Landlord
prior to reletting the Premises without being in breach of any obligation to the
Tenant.

Section 9.3 Cumulative Rights.

The specific remedies to which either party may resort under the terms of this
Lease are cumulative and, except as expressly set forth herein, are not intended
to be exclusive of any other remedies or means of redress to which it may be
lawfully entitled in case of any breach or threatened breach by the other party
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, each party shall be entitled to seek the restraint by injunction of

 

36



--------------------------------------------------------------------------------

the violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to a decree compelling specific
performance of any such covenants, conditions or provisions. Nothing contained
in this Lease shall limit or prejudice the right of the Landlord to prove for
and obtain in proceedings for bankruptcy, insolvency or like proceedings by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

Section 9.4 Landlord’s Self-help.

If there shall be an Event of Default, or if emergency circumstances should
exist where, upon the giving of notice or passage of time, such circumstances
would constitute an Event of Default, then the Landlord shall have the right,
but not the obligation, after the giving by the Landlord of notice thereof to
the Tenant (except in case of emergency circumstances in which case no prior
notice need be given), to perform such obligation. In the event the Landlord
exercises its rights under this Section 9.4 in case of emergency, the Landlord
shall notify the Tenant as soon as reasonably possible after the taking of such
action. The Landlord may exercise its rights under this Section without waiving
any other of its rights or releasing the Tenant from any of its obligations
under this Lease. The Tenant shall be liable to the Landlord for all of the
Landlord’s reasonable costs associated with effecting such cure.

Section 9.5 Enforcement Expenses; Litigation.

Each party hereto shall promptly reimburse the other for all costs and expenses,
including without limitation legal fees, incurred by such party in exercising
and enforcing its rights under this Lease following the other party’s failure to
comply with its obligations hereunder, whether or not such failure constitutes
an Event of Default pursuant to Sections 9.1 or 9.7 hereof.

If either party hereto, without fault, is made or becomes a party to any
litigation commenced by or against the other party by or against a third party,
or incurs costs or expenses related to such litigation, involving any part of
the Property and the enforcement of any of the rights, obligations or remedies
of such party without fault, then the party becoming involved in any such
litigation because of a claim against such other party hereto shall receive from
such other party hereto all costs and reasonable attorneys’ fees incurred by
such party in such litigation. Landlord shall pay all reasonable attorney’s fees
incurred by Tenant in connection with any legal action concerning an alleged
breach of this Lease to the extent that Tenant is the prevailing party. Tenant
shall pay all reasonable attorney’s fees incurred by Landlord in connection with
any legal action concerning an alleged breach of this Lease to the extent that
Landlord is the prevailing party.

LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES
UNDER THIS LEASE.

Section 9.6 Interest on Overdue Payments.

Any Annual Fixed Rent and Additional Rent or other amount which is due from
either party to the other party which is not paid within ten (10) days after the
same is due and payable shall bear interest from the date due until paid at the
variable rate (the “Default Interest Rate”) equal to the annual rate from time
to time announced by Bank of America as its base rate, plus two percent (2%), or
if such rate can no longer be determined, the annual prime rate from time to
time announced by The Wall Street Journal, plus two percent (2%).

 

37



--------------------------------------------------------------------------------

Section 9.7 Landlord’s Right to Notice and Cure.

The Landlord shall in no event be in default in the performance of any of the
Landlord’s obligations hereunder unless and until the Landlord shall have failed
to perform such obligations within thirty (30) days, or such additional time as
is reasonably required to correct any such default (so long as Landlord
commences such cure within thirty (30) days, such breach remains susceptible to
cure, and the Landlord diligently pursues such cure), after written notice by
the Tenant to the Landlord expressly specifying wherein the Landlord has failed
to perform any such obligation. In the event of a breach or default of this
Lease by the Landlord, Tenant shall be afforded any and all rights and remedies
afforded at law or in equity.

ARTICLE 10

MORTGAGEES’ RIGHTS

Section 10.1 Subordination.

At the election of the holder of any mortgage (which term for the purpose of
this Article shall include a “deed of trust,” “ground lease,” or similar
financing encumbrance) encumbering the Landlord’s interest in the Property, this
Lease shall be subject and subordinate to the lien of any mortgages thereon, so
that the rights of any such mortgagee shall be superior to all rights hereby or
hereafter vested in the Tenant, subject however to Section 10.5 hereof,
provided, that such mortgagee or ground lessor shall have entered into a
commercially customary subordination non-disturbance and attornment agreement
with Tenant. Landlord represents and warrants that as of the Lease Commencement
Date, the sole holder of any mortgage is TIAA-CREF, and the sole holder of any
ground lease is The Massachusetts Institute of Technology. The forms of
subordination, non-disturbance and attornment agreement attached hereto as
Exhibit H and Exhibit I, are acceptable to Tenant in connection with any
mortgage to which this lease shall be subordinated. Landlord shall use
commercially reasonable efforts to provide Tenant with agreements in the forms
attached to this Lease as Exhibit H and Exhibit I within ninety (90) days of
full execution of this Lease.

Section 10.2 Attornment; Prepayment of Rent not to Bind Mortgagee.

In the event any holder shall succeed to the interest of Landlord, the Tenant
shall, and does hereby agree to attorn to such holder and to recognize such
holder as its Landlord and Tenant shall promptly execute and deliver any
instrument that such holder may reasonably request to evidence such attornment.
Upon such attornment, the holder shall not be: (i) liable in any way to the
Tenant for any act or omission, neglect or default on the part of Landlord under
this Lease; (ii) subject to any counterclaim or setoff which theretofore accrued
to Tenant against Landlord; (iii) bound by any modification of this Lease
subsequent to such mortgage entered into without such holder’s consent or by any
previous prepayment of regularly scheduled monthly installments of Annual Fixed
Rent or more than (1) month, which was not approved in writing by the holder;
(iv) liable

 

38



--------------------------------------------------------------------------------

to the Tenant beyond the holder’s interest in the Property; or (v) liable for
any portion of a security deposit not actually received by the holder. The
covenant and agreement contained in this Lease with respect to the rights,
powers and benefits of any such holder constitute a continuing offer to any
person, corporation or other entity, which by accepting or requiring an
assignment of this Lease or by entry of foreclosure assumes the obligations
herein set forth with respect to such holder; every such holder is hereby
constituted a party to this Lease and an obligee hereunder to the same extent as
though its name was written hereon as such; and such holder shall at its written
election be entitled to enforce such provisions in its own name. No Annual Fixed
Rent, Additional Rent (other than estimated monthly payments on account of
Additional Rent which the Tenant is required to pay pursuant to the provisions
of this Lease), or any other charge payable to the Landlord shall be paid more
than thirty (30) days prior to the due date thereof under the terms of this
Lease and payments made in violation of this provision shall, except to the
extent that such payments are actually received by a mortgagee (which term shall
for the purpose of this Lease include a “trustee,” “ground lessor” or similar
holder of a financing encumbrance) be a nullity as against any of Landlord’s
mortgagees and the Tenant shall be liable for the amount of such payments to
such mortgagee.

Section 10.3 Tenant’s Duty to Notify Mortgagee and Mortgagee’s Ability to Cure.

The Tenant hereby agrees that, if the Tenant provides the Landlord with any
notice of default or claimed default on the part of the Landlord under the
Lease, the Tenant shall concurrently therewith send a copy of such notice to the
holder of any mortgage of whom the Tenant has been given prior written notice
together with its address. In such event, the mortgagee shall be permitted (but
not obligated) to cure any such default within the cure period provided to
Landlord and any additional period to which such mortgagee shall be entitled
pursuant to this Section 10.3. No act or failure to act on the part of the
Landlord which would entitle the Tenant under the terms of this Lease, or by
law, to be relieved of the Tenant’s obligations to pay Annual Fixed Rent or
Additional Rent hereunder or to terminate this Lease, shall result in a release
or termination of such obligations of the Tenant or a termination of this Lease
unless (i) the Tenant shall have first given written notice of the Landlord’s
act or failure to act to any mortgagee of whom Tenant has been given prior
notice, specifying the act or failure to act on the part of the Landlord which
would give basis to the Tenant’s rights; and (ii) no such mortgagee, after
receipt of such notice, shall have corrected or cured the condition complained
of within the period provided for Landlord’s cure, plus a reasonable period
thereafter not to exceed thirty (30) days.

Section 10.4 Estoppel Certificates.

The Tenant shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Landlord, execute, acknowledge and deliver to the
Landlord a statement in writing certifying to the Landlord or an independent
third party, with a true and correct copy of this Lease attached thereto,
together with all amendments thereto, to the extent such statements continue to
be true and accurate, (i) that this Lease is unmodified and in full force and
effect (or, if there have been any modifications, that the same is in full force
and effect as modified and stating the modifications); (ii) that the Tenant has
no knowledge of any defenses, offsets or counterclaims against its obligations
to pay the Annual Fixed Rent and Additional Rent and to perform its other
covenants under this Lease (or if there are any defenses, offsets, or
counterclaims, setting them

 

39



--------------------------------------------------------------------------------

forth in reasonable detail); (iii) that there are no known uncured defaults of
the Landlord or the Tenant under this Lease (or if there are known defaults,
setting them forth in reasonable detail); (iv) the dates to which the Annual
Fixed Rent, Additional Rent and other charges have been paid; (v) that the
Tenant has accepted, and is in full possession of the Premises, including all
improvements, additions and alterations thereto required to be made by Landlord
under the Lease (except to the extent stated); (vi) that the Landlord has
satisfactorily complied with all of the requirements and conditions precedent to
the occurrence of the Commencement Date (except to the extent stated); (vii)
that the Tenant has been in occupancy since the Commencement Date and paying
rent since the specified dates (except to the extent stated); (viii) that no
monetary or other considerations, including, but not limited to, rental
concessions for Landlord, special tenant improvements or Landlord’s assumption
of prior lease obligations of Tenant have been granted to Tenant by Landlord for
entering into Lease (except as set forth in this Lease or as otherwise specified
in such estoppel); (ix) that the Tenant has no notice of a prior assignment,
hypothecation, or pledge of rents or of the Lease (except to the extent stated);
(x) that the Lease represents the entire agreement between Landlord and Tenant;
(xi) that any notice to Tenant may be given it by certified or registered mail,
return receipt requested, or delivered, at the Premises, or at another address
specified; and (xii) such factual other matters with respect to the Tenant and
this Lease as the Landlord may reasonably request. Any statement delivered
pursuant to this Section may be relied upon by any prospective purchaser,
mortgagee, trustee or ground lessor of the Premises or any interest therein, and
shall be binding on the Tenant.

Landlord shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Tenant, execute, acknowledge and deliver to the Tenant a
statement in writing certifying to the Tenant or an independent third party,
with a true and correct copy of this Lease attached thereto, to the extent such
statements continue to be true and accurate (i) that this Lease is unmodified
and in full force and effect (or, if there have been any modifications, that the
same is in full force and effect as modified and stating the modifications);
(ii) that the Landlord has no knowledge of any defenses, offsets or
counterclaims against its obligations to perform its covenants under this Lease
(or if there are any defenses, offsets, or counterclaims, setting them forth in
reasonable detail); (iii) that there are no known uncured defaults of the Tenant
or the Landlord under this Lease (or if there are known defaults, setting them
forth in reasonable detail); (iv) the dates to which the Annual Fixed Rent,
Additional Rent and other charges have been paid; (v) that the Tenant is in full
possession of the Premises; (vi) that Landlord has no notice of a prior
assignment of the Lease or sublease of space therein; (vii) that the Lease
represents the entire agreement between Landlord and Tenant; (viii) that any
notice to Landlord may be given if by certified or registered mail, return
receipt requested, or delivered to the Landlord’s address listed on Exhibit A,
or at another address specified; and (xii) such other factual matters with
respect to the Tenant and this Lease as the Tenant may reasonably request. Any
statement delivered pursuant to this Section may be relied upon by any
prospective assignee or sublessee of Tenant and shall be binding on the
Landlord.

Section 10.5 Assignment of Rents.

With reference to any assignment by the Landlord of the Landlord’s interest in
this Lease, or the rents payable hereunder, conditional in nature or otherwise,
which assignment is made to the holder of a mortgage or a ground lessor on
property which includes the Premises, the Tenant agrees;

 

40



--------------------------------------------------------------------------------

(a) That the execution thereof by the Landlord, and the acceptance thereof by
the holder of such mortgage or ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of the
Landlord hereunder, unless such holder or ground lessor shall, by notice sent to
the Tenant, specifically make such election; and

(b) That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed the Landlord’s obligations hereunder only upon foreclosure of
such holder’s mortgage or the taking of possession of the Property, or, in the
case of a ground lessor, the termination of the ground lease.

ARTICLE 11

SECURITY DEPOSIT

INTENTIONALLY OMITTED.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Notice of Lease.

Tenant agrees not to record this Lease or any short form or memorandum hereof
but Landlord shall, together with this Lease, execute and deliver to Tenant for
recording a Notice of Lease in accordance with statutory requirements.

Section 12.2 Notices.

Whenever any notice, approval, consent, request, election, offer or acceptance
is given or made pursuant to this Lease, it shall be in writing. Communications
and payments shall be addressed, if to the Landlord, at the Landlord’s Address
for Notices as set forth in Section 1.2 or at such other address as may have
been specified by prior notice to the Tenant; and if to the Tenant, at the
Tenant’s Original Address with a copy to Attn: Stuart A. Offner, Esq., Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA
02111, or at such other place as may have been specified by prior notice to the
Landlord. Any communication so addressed shall be deemed duly given on the
earlier of (i) the date received, or (ii) on the next business day if sent by a
nationally recognized overnight courier service. If the Landlord by notice to
the Tenant at any time designates some other person to receive payments or
notices, all payments or notices thereafter by the Tenant shall be paid or given
to the agent designated until notice to the contrary is received by the Tenant
from the Landlord. Notices to either party under this Lease may be given by
legal counsel to such party.

 

41



--------------------------------------------------------------------------------

Section 12.3 Successors and Limitation on Liability.

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the original Landlord named herein and each
successor Landlord shall be liable only for obligations accruing during the
period of its ownership or otherwise reflected in a certificate delivered to it
by Tenant pursuant to section 10.4 (or would have been reflected in such a
certificate had one been timely requested). Neither the Tenant, nor anyone
claiming by, under or through the Tenant, shall be entitled to obtain any
judgment in enforcing the terms and conditions of this Lease creating personal
liability on the part of the Landlord or enforcing any obligations of the
Landlord against any assets of the Landlord other than its interest in the
Property, and proceeds therefrom and, without limitation of the foregoing, in no
event shall any personal liability arise on the part of any of the Landlord’s
officers, employees, directors or shareholders. Likewise, no personal liability
shall arise on the part of the Tenant’s officers, employees, directors or
shareholders, as this Lease shall create liability on the part of the Tenant and
not personal liability on the part of such officers, employees, directors or
shareholders.

Section 12.4 Waivers.

The failure of the Landlord or the Tenant to seek redress for violation of, or
to insist upon strict performance of, any covenant or condition of this Lease,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by the Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. No provision of this Lease
shall be deemed to have been waived by the Landlord or the Tenant, as the case
may be, unless such waiver be in writing signed by the Landlord or the Tenant,
as the case may be. No consent or waiver, express or implied, by the Landlord or
Tenant to or of any breach of any agreement or duty shall be construed as a
waiver or consent to or of any other breach of the same or any other agreement
or duty.

Section 12.5 Acceptance of Partial Payments of Rent.

No acceptance by either party of a lesser sum than the amount then due to such
party shall be deemed to be other than a partial installment of such rent due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent be deemed an accord and satisfaction, and either
party may accept such check or payment without prejudice to the other party’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided. The delivery of keys to any employee of the Landlord or to
the Landlord’s agent or any employee thereof shall not operate as a termination
of this Lease or a surrender of the Premises.

Section 12.6 Interpretation and Partial Invalidity.

If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law. The titles of the Articles are for convenience
only and not to be considered in construing this Lease. This Lease contains all
of the agreements of the parties with respect to the subject matter thereof and
supersedes all prior dealings between them with respect to such subject matter.

 

42



--------------------------------------------------------------------------------

Section 12.7 Quiet Enjoyment.

So long as the Tenant pays Annual Fixed Rent and Additional Rent, performs all
other Tenant covenants of this Lease and observes all conditions hereof, the
Tenant shall peaceably and quietly have, hold and enjoy the Premises free of any
claims by, through or under, or superior title to, the Landlord including,
without limitation, any ground lessor, mortgagee, or manager of the Property.

Section 12.8 Brokerage.

Jones Lang LaSalle New England LLC and CBRE/New England (the “Brokers”) shall be
the only brokerage firms recognized in connection with this Lease transaction,
and Landlord shall pay Brokers a brokerage fee under the terms of a separate
agreement. Each party represents and warrants to the other that it has had no
dealings with any broker or agent other than the Brokers in connection with this
Lease and shall indemnify and hold harmless the other from claims for any
brokerage commission by any other broker or agent claiming same by, through or
under the indemnifying party.

Section 12.9 Surrender of Premises and Holding Over.

The Tenant shall surrender possession of the Premises on the last day of the
Term and the Tenant waives the right to any notice of termination or notice to
quit at the end of the Term. The Tenant covenants that upon the expiration or
sooner termination of this Lease, it shall, without notice, deliver up and
surrender possession of the Premises broom clean and in the same condition in
which the Tenant has agreed to keep the same during the continuance of this
Lease and in accordance with the terms hereof, normal wear and tear and damage
by fire or other casualty excepted, first removing therefrom all personal
property of the Tenant (provided that the Laboratory Fixtures shall remain in
the Premises) and any alterations or additions required to be removed pursuant
to Section 4.2, and repairing all damage caused by such removal, and further
provided that Tenant shall decommission the Premises and cause a certified
industrial hygienist to decontaminate the Premises in accordance with applicable
laws and regulations.. Upon the expiration of this Lease or if the Premises
should be abandoned by the Tenant, or this Lease should terminate for any cause,
and at the time of such expiration, vacation, abandonment or termination, the
Tenant or Tenant’s agents, subtenants or any other person should leave any
property of any kind or character on or in the Premises after having vacated the
Premises, the fact of such leaving of property on or in the Premises shall be
conclusive evidence of intent by the Tenant, and individuals and entities
deriving their rights through the Tenant, to abandon such property so left in or
upon the Premises, and such leaving shall constitute abandonment of the
property. Landlord shall have the right and authority without notice to the
Tenant or anyone else, to remove and destroy, or to sell or authorize disposal
of such property, or any part thereof, without being in any way liable to the
Tenant therefor and the proceeds thereof shall belong to the Landlord as
compensation for the removal and disposition of such property.

 

43



--------------------------------------------------------------------------------

If the Tenant fails to surrender possession of the Premises upon the expiration
or sooner termination of this Lease, then Tenant shall be deemed a tenant at
sufferance only and Tenant shall pay to Landlord, as rent for any period after
the expiration or sooner termination of this Lease an amount equal to 150% of
annual and additional rents. Acceptance by the Landlord of such payments shall
not constitute a consent to a holdover hereunder or result in a renewal or
extension of the Tenant’s rights of occupancy. Such payments shall be in
addition to and shall not affect or limit the Landlord’s right of re-entry,
Landlord’s right to collect such damages as may be available at law, or any
other rights of the Landlord under this Lease or as provided by law.

Prior to the expiration of the Lease, Tenant shall clean and otherwise
decommission all interior surfaces (including floors, walls, ceilings and
counters), piping, supply lines, waste lines and plumbing in or serving the
Premises, and all exhaust or other ductwork in or serving the Premises, in each
case that has carried, released or otherwise been exposed to any Hazardous
Material due to Tenant’s use or occupancy of the Premises, and shall otherwise
clean the Premises so as to permit the report hereinafter called for by this
Section 12.9 to be issued. Prior to the expiration of this Lease (or within
thirty [30] days after any earlier termination), Tenant, at Tenant’s expense,
shall obtain for Landlord a report addressed to Landlord (and, at Tenant’s
election, Tenant) by a reputable licensed environmental engineer or industrial
hygienist that is designated by Tenant and acceptable to Landlord in Landlord’s
reasonable discretion, which report shall be based on the environmental
engineer’s or industrial hygienist’s inspection of the Premises and shall state,
to the Landlord’s reasonable satisfaction, that (a) the Hazardous Materials
described in the first sentence of this paragraph, to the extent if any,
existing prior to such decommissioning, have been removed in accordance with
applicable laws; (b) all Hazardous Materials described in the first sentence of
this paragraph, if any, have been removed in accordance with applicable laws
from the interior surfaces of the Premises (including floors, walls, ceilings,
and counters), piping, supply lines, waste lines and plumbing, and all such
exhaust or other ductwork in the Premises, may be re-used by a subsequent tenant
or disposed of in compliance with applicable laws without incurring special
costs or undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of such Hazardous Materials and without giving
notice in connection with such Hazardous Materials; and (c) the Premises may be
re-occupied for office or laboratory use, demolished or renovated without
incurring special costs or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Materials described
in the first sentence of this paragraph and without giving notice in connection
with Hazardous Materials. Further, for purposes of clauses (b) and (c), “special
costs” or “special procedures” shall mean costs or procedures, as the case may
be, that would not be incurred but for the nature of the Hazardous Materials as
Hazardous Materials instead of non-hazardous materials. The report shall also
include reasonable detail concerning the clean-up measures taken, the clean-up
locations, the tests run and the analytic results.

If Tenant fails to perform its obligations under this Section 12.9, without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations, at Tenant’s expense,
and Tenant shall, within ten (10) days of demand, reimburse Landlord for all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such work. Tenant’s obligations under this Section 12.9 shall survive the
expiration or earlier termination of this Lease. In addition, at Landlord’s
election, Landlord may inspect the Premises and/or Property for Hazardous
Materials at Landlord’s cost and expenses, within sixty (60) days of Tenant’s
surrender of the Premises at the expiration or earlier termination of this
Lease. Tenant

 

44



--------------------------------------------------------------------------------

shall pay for all such costs and expenses incurred by Landlord in connection
with such inspection if such inspection reveals that a release or threat of
release of Hazardous Materials exists at the Property or Premises as a result of
the acts or omission of Tenant, its officers, employees, contractors, and agents
(except to the extent resulting from the acts or omissions of Landlord or
Landlord’s agents, employees or contractors).

Section 12.10 Financial Reporting.

Tenant shall from time to time (but at least annually) on the anniversary of the
Lease provide Landlord with financial statements of Tenant, together with
related statements of Tenant’s or its parent’s operations for the most recent
fiscal year then ended, certified to Landlord by an independent certified public
accounting firm. If Tenant or its parent is a public company, in lieu of such
certification, Landlord may refer to Tenant’s or its parent’s website for such
information.

Section 12.11 Governing Law.

This Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

Section 12.12 Signage.

Landlord shall provide a listing identifying Tenant on the Building directory
located in the Building lobby. Tenant shall be responsible for providing, at its
sole cost and expense, signage at the entry to the Premises and any signage
within the Premises. All signage pursuant to this Section 12.13 shall be
consistent with Landlord’s Signage and Design Standard and is subject to the
approval of applicable governmental authorities.

Section 12.13 Ground Lease.

This Lease shall in all respects be subject to the ground lease (the “Ground
Lease”) between the Landlord as lessee and the Massachusetts Institute of
Technology (“MIT”) as lessor dated as of April 20, 1986, provided that,
simultaneously with the execution hereof, MIT and Tenant shall execute a
recognition, non-disturbance and attornment agreement in the form attached
hereto as Exhibit H (the “NDA’’).

Section 12.14 Cambridge Employment Plan.

The Tenant agrees to sign an agreement with the Employment and Training Agency
designated by the City Manager of the City of Cambridge as provided in
subsections (a)—(g) of Section 24-4 of Ordinance Number 1005 of the City of
Cambridge, adopted April 23, 1984.

 

45



--------------------------------------------------------------------------------

Section 12.15 Parking and Transportation Demand Management.

Tenant covenants and agrees to work cooperatively with Landlord to develop a
parking and transportation demand management (“PTDM”) program that comprises
part of a comprehensive PTDM for the Park. In connection therewith, the use of
single occupant vehicle commuting will be discouraged and the use of alternative
modes of transportation and/or alternative work hours will be promoted. Without
limitation of the foregoing, Tenant agrees that its PTDM program (and Tenant
will require in any sublease or occupancy agreement permitting occupancy in the
Premises that such occupant’s PTDM program) will include offering a subsidized
MBTA transit pass, either constituting a full subsidy or a subsidy in an amount
equal to the maximum deductible amount therefore allowed under the federal tax
code, to any employee working in the Premises requesting one. Tenant agrees to
comply with the traffic mitigation measures required by the City of Cambridge,
and Tenant shall otherwise comply with all legal requirements of the City of
Cambridge pertaining thereto. Notwithstanding the foregoing, Tenant shall in all
instances be notified of any negotiations between the City of Cambridge and
Landlord (or Landlord’s representatives) with respect to the PTDM program or any
traffic mitigation measures. In no event shall Landlord agree to any PTDM or
traffic mitigation measure which would materially and unreasonably diminish
Tenant’s rights without Tenant’s approval.

Section 12.16 Solvent Storage

Landlord shall manage the allocation of solvent storage quantities for tenants
in the Building. Tenant shall have the right to store up to sixty (60) gallons
of liquid solvents within the fourth (4th) floor of the Building, and shall have
access to a secure, fenced-off area for waste/chemical storage of up to one
hundred twenty (120) gallons of liquid solvents at no additional cost to Tenant,
located on the Building’s loading dock in the area marked on Exhibit C-3
attached hereto. All solvent storage by Tenant shall be subject to Tenant
receiving the necessary governmental approvals.

Section 12.17 Protection of REIT Status.

In the event that Landlord determines that any of the financial obligations of
Tenant to Landlord as set forth in this Lease might (a) fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Internal
Revenue Code of 1986, as amended (the “Code”), or (b) otherwise jeopardize the
status of any of Landlord’s affiliates, including Forest City Realty Trust,
Inc., as a “real estate investment trust” (“REIT”) within the meaning of
Section 856 of the Code, then, at Landlord’s option, Landlord may, in its sole
discretion, assign any of its rights and obligations under this Lease to a
designee chosen by Landlord for such purpose (which, in each case, shall be an
affiliate of Landlord), or cause one or more such designees (which, in each
case, shall be an affiliate of Landlord) to perform such activities to the
extent required to maintain such status as a REIT, provided, however, that any
assignment permitted pursuant to this Section shall not increase Tenant’s
obligations nor decrease Tenant’s rights in this Lease, and shall not result in
the imposition of any additional charge or expense upon Tenant.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed and delivered as of the date
first above written as a sealed instrument.

 

LANDLORD: UP 64 SIDNEY STREET, LLC a Delaware limited liability company

By:  

/s/ Michael Farley

Name: Michael Farley Title:   Vice President TENANT: AGIOS PHARMACEUTICALS, INC.
a Delaware corporation

By:  

/s/ Andrew Hirsch

Name:   Andrew Hirsch Title:   CFO

 

47



--------------------------------------------------------------------------------

EXHIBIT A

Base Lease Terms

 

Tenant:    Agios Pharmaceuticals, Inc., a Delaware corporation. Tenant’s Notice
Address:   

88 Sidney Street,

Cambridge, Massachusetts 02139

With copy to:

Stuart A. Offner, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Building:    The building located at 64 Sidney Street (the “Building”) in
Cambridge, Massachusetts. Premises:    The area depicted on Exhibit C,
comprising 27,083 rentable square feet, representing the entire fourth (4th)
floor of the Building. Lease Commencement Date:    The date of full execution of
this Lease. Rent Commencement Date:    The Rent Commencement Date shall be the
date which is the earlier of (i) the date which is ninety (90) days following
the Lease Commencement Date, or (ii) the date on which Tenant actually occupies
the Premises for the conduct of its business therein. Term:    Approximately
seven (7) Lease Years, commencing on the Rent Commencement Date (as set forth in
Section 2.5), and expiring on the last day of the month during which the seventh
(7th) anniversary thereof occurs. Annual Fixed Rent:    $80.00 per rentable
square foot, as adjusted in accordance with the terms of Section 3.1 of the
Lease. Beginning with the second Lease Year, and on each subsequent anniversary
thereafter, Annual Fixed Rent for the Premises shall increase to an amount equal
to one hundred three percent (103%) of the Annual Fixed Rent immediately
preceding such anniversary



--------------------------------------------------------------------------------

Parking Passes:    Commencing on the Rent Commencement Date and continuing
through the Term, Tenant shall be entitled to use and shall pay for 1.5 parking
passes per 1,000 rsf (which shall initially be equal to forty-one (41) parking
passes) in accordance with Section 2.4 of the Lease. Subject to availability,
Tenant shall have the right to lease additional parking spaces from Landlord;
such lease for additional parking spaces shall be on a month—to—month basis at
the then-prevailing fair market value for such parking passes. Permitted Use   
General business and administrative offices, pharmaceutical laboratory,
development and research, and customary accessory uses supporting the foregoing,
all as permitted by law. Security Deposit    None.



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description

Real property in the City

A parcel of land situated in the City of Cambridge, Middlesex County;
Commonwealth of Massachusetts, being more particularly bounded and described as
follows:

Beginning at the intersection of the relocated southeasterly Street line of
Sidney Street and the southwesterly street line of a private way (formerly
Auburn Street);

Thence running S 51° 25. 00. E along said southwesterly line of a private way, a
distance of 131.51 feet, to a point;

Thence running along the line of a private way on the following three
(3) courses: S 38° 25. 13. W, a distance of 176.99 feet to a point;

Westerly on a curve to the left having a radius of 60.00 feet, an arc length of
62.88 feet to a point;

and N 51° 34. 47. W, a distance of 91.97 feet to a point on the aforesaid
relocated southeasterly street line of Sidney Street;

Thence running N 38° 25. 13. E, along said southeasterly line, a distance of
17.52 feet, to a point;

Thence running S 51° 34. 47. E, along a jog in said southeasterly line, a
distance of 4.00 feet, to a point;

Thence running N 38° 25. 13. E, along said southeasterly line, a distance of
201.18 feet, to the point of beginning.

 

1



--------------------------------------------------------------------------------

EXHIBIT C

FLOOR PLAN OF THE PREMISES

Fourth Floor

 

LOGO [g424503g82p35.gif]

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

MAP OF THE UNIVERSITY PARK COMPLEX

 

LOGO [g424503dsp56.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT C-2

SCHEDULE OF LABORATORY FIXTURES

 

Room Location:

  

Description:

  

Quantity:

440-451 open lab space

   movable lab benches    50

447

   bio safety cabinet    2

447

   movable lab benches    1

450

   bio safety cabinet    4

451

   movable lab benches    4

451

   bio safety cabinet    3

460

   bio safety cabinet    2

460

   movable lab benches    8

461-464 open lab

   movable lab benches    21

463

   movable lab benches    5

464

   bio safety cabinet    1



--------------------------------------------------------------------------------

EXHIBIT C-3

Location of Additional Solvent Storage Area

First Floor

 

LOGO [g424503dsp58.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Dedicated MEP Systems

MEP Infrastructure Dedicated Exclusively to Premises

Boilers:

 

  •   Access to the core heat pump loop risers system supported by the base
building cooling tower and gas fired boilers. The tenant shall have access to
its proportionate share of the available capacity. The system use is limited to
Heat Pump Units for office area and dry lab applications.

 

  •   Two (2) Model C1500H Cast Aluminum/Patterson-Kelly Model C1500H supporting
the 4th floor high efficiency located in the penthouse mechanical room. Each
boiler is sized at 1500 MBH input.

 

  •   Two (2) B&G Primary hot water pump set with VFD’s sized to 1800 RPM for
main tenant boiler system located inside the penthouse mechanical room.

Chillers:

 

  •   One (1) Trane Air Cooled 185 ton chiller located on the roof on the
existing steel work.

 

  •   Two (2) B&G Primary chilled water pump set with VFD’s sized to 1800 RPM
for main tenant chilled water system located inside the penthouse mechanical
room.

Air Handler Unit:

 

  •   Trane Performance Climate Changer air handler unit rated for 25,000 CFM of
air. Unit has a chilled and a hot water coil. Unit is located in the 4th floor
Tenant mechanical room.

Exhaust System:

 

  •   (2) Vektor exhaust fans sized for 12,500 CFM of air

 

  •   (1) SWD-7 exhaust fan sized for 200 CFM of air

 

  •   (1) SFD-9-A fume hood exhaust sized for 1200CFM of air

Siemens BMS System:

 

  •   Two (2) PXCM control panels, one located in the 4th floor Tenant
mechanical room and the other located inside the penthouse mechanical room.

Generator:

 

  •   One Olympian gas fired generator size 25KW



--------------------------------------------------------------------------------

EXHIBIT E

Standard Services

The following services will be provided exclusively by the Landlord:

 

A. Regular maintenance of exterior and parking lot landscaping and Building
common areas.

 

B. Regular maintenance, sweeping and snow removal of building exterior areas
such as roadways, driveways, sidewalks, parking areas and courtyard paving.

 

C. Maintenance and repair of base building surveillance and alarm equipment,
base building elevators, base building mechanical, electrical and plumbing
systems, and base building life safety systems.

 

D. Building surveillance and alarm system operation and the Landlord’s live
monitoring service to building standard specifications.

 

E. Complete interior and exterior cleaning of all windows two times per year.

 

F. Daily, weekday maintenance of hallways, passenger and freight elevators,
bathrooms, lobby areas and vestibules in the Common Areas.

 

G. Periodic cleaning of stairwells, freight elevators, and back of house areas.

 

H. Surveillance personnel.

 

I. Cold and hot water for lavatory purposes and cold drinking water.



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

DEFINITIONS

Wherever in these Rules and Regulations the word “Tenant” is used, it shall be
taken to apply to and include the Tenant and its agents, employees, invitees,
licensees, contractors, any subtenants and is to be deemed of such number and
gender as the circumstances require. The word “Premises” is to be taken to
include the space covered by the Lease. The word “Landlord” shall be taken to
include the employees and agents of Landlord. Other capitalized terms used but
not defined herein shall have the meanings set forth in the Lease. Any consents
or approvals required of Landlord herein shall not be unreasonably withheld or
delayed.

GENERAL USE OF BUILDING

 

  A. Space for admitting natural light into any public area or tenanted space of
the Building shall not be covered or obstructed by Tenant except in a manner
reasonably approved by Landlord.

 

  B. Toilets, showers and other like apparatus shall be used only for the
purpose for which they were constructed.

 

  C. Intentionally Omitted.

 

  D. No sign, advertisement, notice or the like, shall be used in the Building
by Tenant (other than at its office or as permitted in the Lease). If Tenant
violates the foregoing, Landlord may remove the violation without liability and
may charge all costs and expenses incurred in so doing to Tenant.

 

  E. Tenant shall not throw or permit to be thrown anything out of windows or
doors or down passages or elsewhere in the Building, or bring or keep any pets
therein, or commit or make any indecent or improper acts or noises. In addition,
Tenant shall not do or permit anything which will obstruct, injure, annoy or
interfere with other tenants or those having business with them, or affect any
insurance rate on the Building or violate any provision of any insurance policy
on the Building.

 

  F. Unless expressly permitted by the Landlord in writing:

 

  (1) No additional locks or similar devices shall be attached to any door or
window and no keys other than those provided by the Landlord shall be made for
any door. If more than two keys for one lock are desired by the Tenant, the
Landlord may provide the same upon payment by the Tenant. Upon termination of
this lease or of the Tenant’s possession, the Tenant shall surrender all keys to
the Premises and shall explain to the Landlord all combination locks on safes,
cabinets and vaults.



--------------------------------------------------------------------------------

  (2) In order to insure proper use and care of the Premises Tenant shall not
install any shades, blinds, or awnings or any interior window treatment without
consent of Landlord. Blinds must be building standard.

 

  (3) All doors to the Premises are to be kept closed at all times except when
in actual use for entrance to or exit from such Premises. The Tenant shall be
responsible for the locking of doors and the closing of any transoms and windows
in and to the Premises. Any damage or loss resulting from violation of this rule
shall be paid for by the Tenant.

 

  (4) The Tenant shall not install or operate any steam or internal combustion
engine, boiler, machinery in or about the Premises, or carry on any mechanical
business therein. All equipment of any electrical or mechanical nature shall be
placed in settings which absorb and prevent any vibration, noise or annoyance.

 

  G. Landlord shall designate the time when and the method whereby freight,
small office equipment, furniture, safes and other like articles may be brought
into, moved or removed from the Building or Premises, and to designate the
location for temporary disposition of such items.

 

  H. The Premises shall not be defaced in any way. No changes in the HVAC,
electrical fixtures or other appurtenances of said Premises shall be made
without the prior approval of Landlord and in accordance with Landlord’s
construction rules and regulations.

 

  I. For the general welfare of all tenants and the security of the Building,
Landlord may require all persons entering and/or leaving the Building on
weekends and holidays and between the hours of 7:30 am to 6:00 pm to register
with the Building attendant or custodian by signing his name and writing his
destination in the Building, and the time of entry and actual or anticipated
departure, or other procedures deemed necessary by Landlord.

 

  J. No animals, birds, pets, and no bicycles or vehicles of any kind shall be
brought into or kept in or about said Premises or the lobby or halls of the
Building. Tenant shall not cause or permit any unusual or objectionable odors,
noises or vibrations to be produced upon or emanate from said Premises.

 

  K. Unless specifically authorized by Landlord, employees or agents of Landlord
shall not perform for nor be asked by Tenant to perform work other than their
regularly assigned duties.

 

  L. Landlord shall have the right to prohibit any advertising by Tenant which,
in Landlord’s reasonable opinion tends to impair the reputation of the Building
or its desirability as an office building and, upon written notice from
Landlord, Tenant shall promptly discontinue such advertising.



--------------------------------------------------------------------------------

  M. Canvassing, soliciting and peddling in the Building is prohibited and
Tenant shall cooperate to prevent the same from occurring.

 

  N. All parking, Building operation, or construction rules and regulations
which may be reasonably established from time to time by Landlord on a uniform
basis shall be obeyed.

 

  O. Tenant shall not place a load on any floor of said Premises exceeding the
floor load limits as set forth on Exhibit A. Landlord reserves the right to
prescribe the weight and position of all safes and heavy equipment.

 

  P. Tenant shall not install or use any air conditioning or heating device or
system other than those approved by Landlord.

 

  Q. Landlord shall have the right to make such other and further reasonable
rules and regulations as in the judgment of Landlord may from time to time be
needful for the safety, appearance, care and cleanliness of the Building and for
the preservation of good order therein, and Tenant shall be given reasonable
notice of same.

 

  R. The access road and loading areas, parking areas, sidewalks, entrances,
lobbies, halls, walkways, elevators, stairways and other common area provided by
Landlord shall not be obstructed by Tenant, or used for any purpose other than
for ingress and egress.

 

  S. In order to insure proper use and care of the Premises Tenant shall not
install any call boxes or communications systems or wiring of any kind without
Landlord’s permission and direction.

 

  T. In order to insure proper use and care of the Premises Tenant shall not
manufacture any commodity, or prepare or dispense for sale, except through
vending machines for the benefit of employees and invitees of Tenant, any foods
or beverages, tobacco, flowers, or other commodities or articles without the
written consent of Landlord.

 

  U. In order to insure use and care of the Premises Tenant shall not enter any
janitors’ closets, mechanical or electrical areas, telephone closets, loading
areas, roof or Building storage areas without the prior written consent of
Landlord.

 

  V. In order to insure proper use and care of the Premises Tenant shall not
place door mats in public corridors without consent of Landlord.



--------------------------------------------------------------------------------

EXHIBIT G

CONSTRUCTION RULES AND REGULATIONS

These Landlord’s construction rules, regulations and work procedures
(“Construction Rules and Regulations”) are designed to provide efficient
scheduling of work while protecting the buildings tenants from unnecessary noise
and inconvenience. Prepared in accordance with standard lease provisions, this
document contains detailed information to assist you in planning construction
projects undertaken throughout your term of occupancy. Please review it
carefully before design begins. It is intended that these Construction Rules and
Regulations be shared with tenant architects, engineers and contractors as
appropriate.

These Landlord’s Construction Rules and Regulations are intended to supplement
the terms and conditions established in Article      of the Lease Agreement. In
some cases, certain guidelines or requirements set forth within these standard
Construction Rules and Regulations may conflict with specific terms negotiated
and set forth within a specific lease agreement, particularly with regard to
notification and approval requirements for smaller projects or projects of
limited scope. In all such cases, the provisions of the lease agreement shall
govern and shall supersede specific conflicting requirements set forth herein.
In all cases, however, including those where specific Landlord approval may not
be required, the provisions of these Construction Rules and Regulations
governing activities of tenant contractors shall be respected and adhered
to.    

For convenience, the key requirements are collected in the “Summary” section on
the balance of this page; the remainder of the document sets forth these
Construction Rules and Regulations in more detail.

SUMMARY

 

1. Contact the Property Manager (PM), who will assist you in completing your
project efficiently and with minimum impact on other tenants in the Building.

 

2. Incorporate the provisions of these Rules and Regulations and any applicable
“Indoor Air Quality Guidelines for Tenant Improvement Work” into all of your
construction agreements and contracts. Except to the extent otherwise provided
in your specific lease, you will need written approval from the PM prior to
commencing work. A signed building permit shall suffice.

 

3. At least two weeks before construction commencement, provide two sets of
drawings and specifications to the PM for approval to the extent required by
your Lease. The Property Manager must also approve your list of contractors and
subcontractors.

 

4. At least one week before commencement of construction, submit to the PM your
construction schedule; addresses and telephone numbers of supervisors,
contractors and subcontractors; copies of permits; and proof of current
insurance.

 

5. All unusually noisy, disruptive, or odor and dust producing work, as well as
the delivery of construction materials, must occur outside of regular business
hours unless otherwise permitted by the PM.

 

6. We expect all contractors to maintain safe and orderly conditions and labor
harmony.

 

7. Before occupying the completed space (to the extent not previously occupied),
submit the final certificate of occupancy and any other final sign-offs to the
Property Manager. We also require an air balancing report signed by a
professional engineer if the work affects base building HVAC. A complete set of
“as built” drawings as well as electronic “as-built” drawings in format
compatible with AutoCAD (as updated from time to time) must be supplied to the
Property Manager.

 

1



--------------------------------------------------------------------------------

1. DEFINITIONS

 

1.1    Buildings:

  

64 Sidney Street

Cambridge, MA 02139

1.2    Property Manager:

   Jay Kiely, or such other individual as Landlord may designate, from time to
time.

1.3    Building Standards Book:

   Tenant Interior Standards at 38 Sidney Street, if existing, as amended by
Landlord, from time to time.

1.4    Consultants:

   Any architectural, engineering, or design consultant engaged by a Tenant in
connection with Tenant Work.

1.5    Contractor:

   Any contractor engaged by a Tenant of the Building for the performance of any
Tenant Work, and any subcontractor, employed by any such Contractor.

1.6    Plans:

   All drawings and specifications including but not limited to architectural,
electrical, mechanical, plumbing and fire protection construction drawings and
specifications required for the proper construction of the Tenant Work.

1.7    Regular Business Hours:

   Monday through Friday, 7:30 A.M. through 6:00 P.M., excluding holidays.

1.8    Tenant:

   Any occupant of the Building.

1.9    Tenant Interior Standards:

   A manual that may be established and provided by Landlord which set forth
design guidelines, typical details, standard finishes and other information to
be utilized by Tenant in the design of improvements and modifications to its
Premises.

 

2



--------------------------------------------------------------------------------

1.10 Tenant Work:

   Any alternations, improvements, additions, repairs or installations in the
Building performed by or on behalf of any Tenant.

1.11 Tradesperson:

   Any employee (including, without limitation, any mechanic, laborer, or
tradesperson) employed by a Contractor performing Tenant Work.

 

2.0 GENERAL

 

2.1    All Tenant Work shall be performed in accordance with these Construction
Rules and Regulations, subject to any exclusions or applicable provisions set
forth within your Lease Agreement.

2.2    The provisions of these rules and regulations governing the actions or
activities of Contractors and Tradespersons shall be incorporated in all
agreements governing the performance of all Tenant Work, including, without
limitation, any agreements governing services to be rendered by each Contractor
and Consultant.

2.3    Except as otherwise provided in these Rules and Regulations or the lease,
all inquiries, submissions and approvals in connection with any Tenant Work
shall be processed through the PM on behalf of the Landlord.

 

3.0 PLANS

 

3.1    Review and Approval:

   Any Tenant wishing to perform Tenant Work must first obtain the Landlord’s
written approval of its plans for such Tenant Work except to the extent
otherwise provided in the Lease. Tenant may select its own space planner(s)
and/or architect(s) for the design of the tenant work. To ensure operating
consistency of the Premises with the Building and minimize any impacts to base
building or tenant systems Tenant shall either (a) retain Landlord’s designated
mechanical, electrical, plumbing and structural engineers (s) for design and
construction oversight of its Tenant Work or (b) obtain Landlord’s prior
approval for the selection of other mechanical, electrical, plumbing and
structural engineers with respect to such Tenant Work, such approval not to be
unreasonably withheld. In case of (b) above, Landlord may at its discretion
require that Tenant engage and pay for the reasonable costs of a peer review by
Landlord’s designated engineer to ensure operating consistency.

 

3



--------------------------------------------------------------------------------

3.2    Submission

  

Requirements:

  

a.      Any Tenant performing Tenant Work shall, at the earliest possible time,
furnish to the PM two full sets of plans and specifications describing such
Tenant Work.

  

b.      All such Plans shall be drafted in accordance with the Construction
Drawing Requirements set out in the Building Standards Book.

  

c.      The design manifested in the Plans will be reviewed by the Landlord and
shall comply with the Tenant Interior Standards and the requirements of the
Lease.

 

4. PRECONSTRUCTION NOTIFICATION AND APPROVALS

 

  4.1 Approval to Commence Work

 

  a. Tenant shall submit to Property Manager for approval in accordance with the
Lease, the names of all prospective Contractors prior to any such Contractors
entering the Property for the purpose of commencing Work.

 

  b. No Tenant Work shall be undertaken by any Contractor or Tradesperson unless
and until all the matters set forth in Article 4.2 below have been received for
the Tenant Work.

 

  4.2 No Tenant Work shall be performed until each of the following has been
provided to the Property Manager. In the event that Tenant proposes to change
any of the following, the Property Manager shall be immediately notified of such
change.

 

  a. Schedule for the work, indicating start and completion dates, any phasing
and special working hours, and also a list of anticipated shutdowns of building
systems. The schedule of the Tenant Work is subject to Landlord’s reasonable
approval.

 

  b. List of all Contractors and Subcontractors, including addresses, telephone
numbers, trades employed, and the union affiliation, if any, of each Contractor
and Subcontractor.

 

  c. Names and telephone numbers of the supervisors of the work.

 

  d. Copies of all necessary governmental permits, licenses and approvals.

 

  e. Proof of current insurance, to the limits set out in Exhibit A to these
Construction Rules and Regulations, naming Landlord and others so designated as
an additional insured party.

 

4



--------------------------------------------------------------------------------

  f. Notice of the involvement of any Contractor in any ongoing or threatened
labor dispute.

 

  g. To the extent required pursuant to the Lease, Payment, Performance and Lien
Bonds from sureties acceptable to Landlord, in form acceptable to Landlord,
naming Landlord as an additional obligee. (This requirement may be waived at the
discretion of the Property Manager).

 

  h. Evidence that Tenant has made provision for written waivers of lien from
all Contractors and suppliers of material to the extent such waivers are
permitted pursuant to applicable law.

 

  4.3 Reporting Incidents

All accidents, disturbances, labor disputes or threats thereof, and other
noteworthy events pertaining to the Building or the Tenant’s property shall be
reported immediately to the Property Manager. A written report must follow
within 24 hours.

 

5. CONSTRUCTION SCHEDULE

 

  5.1 Coordination

 

  a. All Tenant Work shall be carried out expeditiously and with minimum
disturbance and disruption to the operation of the Building and without causing
discomfort, inconvenience, or annoyance to any of the other tenants or occupants
of the Building.

 

  b. All schedules for the performance of construction, including materials
deliveries, must be coordinated through the Property Manager. The Property
Manager shall have the right, without incurring any liability to any Tenant, to
stop activities and/or to require rescheduling of Tenant Work being conducted in
violation of these Rules and Regulations and/or the Lease.

 

  c. If any Tenant Work requires the shutdown of risers and mains for
electrical, mechanical, sprinklers and plumbing work, such work shall be
supervised by a representative of Landlord. No Tenant Work will be performed in
the Building’s mechanical or electrical equipment rooms without the supervision
of a representative of Landlord, the cost of which shall be reimbursed by the
Tenant.

 

  5.2 Time Restrictions

 

  a. Subject to Paragraph 5.1 of these rules and regulations, general
construction work will generally be permitted at all times, including during
Regular Business Hours.

 

  b. Tenant shall provide the Property Manager with at least twenty-four
(24) hours notice before proceeding with Special Work, as hereinafter defined,
and such Special Work will be permitted only at times agreed to by the Property
Manager during periods outside of Regular Business Hours. “Special Work” shall
be defined as the following operations:

 

  (1) All utility disruptions, shutoffs and turnovers;

 

5



--------------------------------------------------------------------------------

  (2) Activities involving high levels of noise, including demolition, coring,
drilling and ramsetting;

 

  (3) Activities resulting in excessive dust or odors, including demolition and
spray painting.

 

  c. The delivery of construction materials to the Building, their distribution
within the Building, and the removal of waste materials shall also be confined
to periods outside Regular Business Hours, unless otherwise specifically
permitted in writing by the Property Manager.

 

  d. If coordination, labor disputes or other circumstances reasonably require,
the Property Manager may change the hours during which regular construction work
can be scheduled.

 

  e. Security, when required by Landlord for Special Work, will be $45.00 per
hour.

 

6. CONTRACTOR PERSONNEL

 

  6.1 Work in Harmony

 

  a. All Contractors shall be responsible for employing skilled and competent
personnel and suppliers who shall abide by the rules and regulations herein set
forth.

 

  b. Should a work stoppage or other labor dispute occur anywhere in or about
the Building as a result of the presence, anywhere in the Building, of a
Contractor engaged directly or indirectly by a Tenant, Landlord may require any
such Contractor to vacate the premises demised by such Tenant and the Building,
and to cease all further construction work therein, until such time as the work
stoppage or other labor dispute is resolved.

 

  6.2 Conduct

 

  a. While in or about the Building, all Tradespersons shall perform in a
dignified, quiet, courteous, and professional manner at all times. Tradespersons
shall wear clothing suitable for their work and shall remain fully attired at
all times. All Contractors will be responsible for their Tradespersons’ proper
behavior and conduct.

 

  b. The Property Manager reserves the right to remove anyone who, or any
Contractor which; is causing a disturbance to any tenant or occupant of the
Building or any other person using or servicing the Building; is interfering
with the work of others; or is in any other way displaying conduct or
performance not compatible with the Landlord’s standards.

 

  c. There will be no smoking allowed inside the Building or at or near the
front entrances.

 

6



--------------------------------------------------------------------------------

  d. The use of radios and similar devices shall only be permitted at the
discretion of the PM, and then only at volumes that are not audible outside the
confines of the immediate construction site.

 

  6.3 Access

 

  a. All Contractors and Tradespersons shall contact the Property Manager prior
to commencing work, to confirm work location and Building access, including
elevator usage and times of operation.

 

  b. No Contractor or Tradesperson will be permitted to enter any private or
public space in the Building, other than the Premises or the common areas of the
Building necessary to give direct access to the premises of Tenant for which he
has been employed, without the prior approval of the Property Manager.

 

  c. All Contractors and Tradespersons must obtain permission from the Property
Manager prior to undertaking work in any space outside of the Tenant’s premises.
This requirement includes ceiling spaces below the premises where any work
required must be undertaken at the convenience of the affected Tenant and
outside of Regular Business Hours. Contractors undertaking such work shall take
all appropriate measures to protect the affected premises, and shall ensure that
all removable items are reinstalled and all cleaning be completed prior to
opening of the next business day.

 

  d. Contractors shall ensure that all furniture, equipment and accessories in
areas potentially affected by any Tenant Work shall be adequately protected by
means of drop cloths or other appropriate measures.

 

  e. Temporary access doors for tenant construction areas connecting with a
public corridor will be to building standards, i.e., door, frame, hardware and
lockset. A copy of the key will be furnished to the Property Manager.

 

  6.4 Safety

 

  a. All Contractors shall police ongoing construction operations and activities
at all times, keeping the premises orderly, maintaining cleanliness in and about
the premises, and ensuring safety and protection of all areas, including truck
docks, elevators, lobbies and all other public areas which are used for access
to the premises.

 

  b. All Contractors shall appoint a supervisor who shall be responsible for all
safety measures, as well as for compliance with all applicable governmental
laws, ordinances, rules and regulations such as, for example, “OSHA” and
“Right-to-Know” legislation.

 

  6.5 Parking

 

  a. Parking is not allowed in or near truck docks, in handicapped or fire
access lanes, or any private ways in or surrounding the property. Vehicles so
parked will be towed at the expense of the Contractor for whom the owner of such
vehicle is employed.

 

7



--------------------------------------------------------------------------------

  b. The availability of parking in any authorized parking areas of the Building
is limited. Use of such parking for Contractors and their personnel is
restricted and must be arranged with and approved by the Property Manager.

 

7. BUILDING MATERIALS

 

  7.1 Delivery

All deliveries of construction materials shall be made at the predetermined
times approved by the Property Manager and shall be effected safely and
expeditiously only at designated loading areas.

 

  7.2 Transportation in Building

 

  a. Distribution of materials from delivery point to the work area in the
Building shall be accomplished with the least amount of disruption to the
operation of the Building as possible. Elevators will be assigned for material
delivery and will be controlled by the Property Manager.

 

  b. Contractors shall provide adequate protection to all carpets, wall
surfaces, doors and trim in all public areas through which materials are
transported. Contractors shall continuously clean all such areas. Protective
measures shall include runners over carpet, padding in elevators and any other
measures determined by the Property Manager.

 

  c. Any damage caused to the Building through the movement of construction
materials or otherwise shall be the responsibility of Tenant who has engaged the
Contractor involved. Charges for such damage will be submitted by the Landlord
directly to the Tenants Contractor.

 

  7.3 Storage and Placement

 

  a. All construction materials shall be stored only in the premises where they
are to be installed. No storage of materials will be permitted in any public
areas, loading docks or corridors leading to the premises.

 

  b. No flammable, toxic, or otherwise hazardous materials may be brought in or
about the Building by any Contractor unless: (i) authorized by the Property
Manager (if not customarily used in construction of Tenant Improvements), (ii)
all applicable laws, ordinances, rules and regulations are complied with, and
(iii) all necessary permits have been obtained. All necessary precautions shall
be taken by the Contractor handling such materials against damage or injury
caused by such materials.

 

  c. All materials required for the construction of the premises must comply
with Building standards, must conform to the plans and specifications approved
by Landlord, and must be installed in the locations shown on the drawings
approved by the Landlord.

 

8



--------------------------------------------------------------------------------

  d. All construction activities and all Tenant Work shall be subject to
reasonable inspection by PM or other Landlord Representative.

 

  e. No material alterations to approved plans will be made without prior
knowledge and approval of the Property Manager. Such changes shall be documented
on the as-built drawings required to be delivered to Landlord pursuant to
Paragraph 10 of the rules and regulations.

 

  f. All protective devices (e.g., temporary enclosures and partitions) and
materials, as well as their placement, must be approved by the Property Manager.

 

  g. It is the responsibility of the Contractor to ensure that the temporary
placement of materials does not impose a hazard to the Building or its
occupants, either through overloading, or interference with Building systems,
access, and egress or in any other manner whatsoever.

 

  h. All existing and/or new openings made through the floor slab for piping,
cabling, etc. must be fire stopped with a UL listed product approved by the
Property Manager. All holes in the floor slab at abandoned floor outlets, etc.
will be filled with solid concrete.

 

  7.4 Salvage and Waste Removal

 

  a. All rubbish, waste and debris shall be neatly and cleanly removed from the
Building by Contractors daily unless otherwise approved by the Property Manager.
The Building’s trash compactor shall not be used for construction or other
debris. For any demolition waste and debris, each Contractor must make
arrangements with the Property Manager for the scheduling and location of an
additional dumpster to be supplied at the cost of the Tenant engaging such
Contractor. Where, in the opinion of the Property Manager, such arrangements are
not practical, such Contractors will make alternative arrangements for removal
at the cost of the Tenant engaging such Contractors.

 

  b. Contractors shall, prior to removing any item (including, without
limitation, building standard doors, frames and hardware, light fixtures,
ceiling diffusers, ceiling exhaust fans, sprinkler heads, fire horns, ceiling
speakers and smoke detectors) from the Building, notify the Property Manager
that it intends to remove such item. At the election of Property Manager,
Contractors shall deliver any such items to the Property Manager. Such items
will be delivered, without cost, to an area designated by the Property Manager
which area shall be within the Building or the complex in which the Building is
located.

 

  8. CONTRACTORS INSURANCE

Prior to commencing any Tenant Work, and throughout the performance of the
Tenant Work, each Contractor shall obtain and maintain insurance in accordance
with Exhibit A attached hereto. Each Contractor shall, prior to making entry
into the Building provide Landlord with certificates that such insurance is in
full force and effect.

 

9



--------------------------------------------------------------------------------

  9. SUBMISSIONS UPON COMPLETION

 

  a. Upon completion of any Tenant Work and prior to taking occupancy (if not
previously occupied), Tenant shall submit to Landlord a permanent certificate of
occupancy and final approval of any other governmental agencies having
jurisdiction.

 

  b. A properly executed air balancing report, signed by a professional
engineer, shall be submitted to Landlord upon completion of all mechanical work.
Such report shall be subject to Landlord’s approval.

 

  c. Tenant shall submit to Landlord’s Representative a final “as-built” set of
sepia drawings as well as electronic “as-built” drawings compatible with
AutoCAD, as updated from time to time.

 

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A TO CONSTRUCTION RULES AND REGULATIONS

INSURANCE REQUIREMENTS FOR CONTRACTORS

When Tenant Work is to be done by Contractors in the Building, the Tenant
authorizing such work shall be responsible for including tin the contract for
such work the following insurance and indemnity requirements to the extent that
they are applicable. Insurance certificates must be received prior to
construction. Landlord shall be named as an additional insured party on all
certificates.

INSURANCE

Each Contractor and each Subcontractor shall, until the completion of the Tenant
Work in question, procure and maintain at its expense, the following insurance
coverages with companies acceptable to Landlord in the following minimum limits:

 

Workers’ Compensation

  

(Including coverage for Occupational Disease)

      Limit of Liability

Workers’ Compensation

   Statutory Benefits

Employer’s Liability

   $500,000

Comprehensive General Liability

  

(Including Broad Form Comprehensive Liability Enhancement, Contractual Liability
assumed by the Contractor and the Tenant under Article 15.3 of the Lease and
Completed Operations coverage).

 

   Limit of Liability

Bodily Injury & Property Damage

   $10,000,000 combined single limit

Comprehensive Automobile Liability

  

(including coverage for Hired and Non-owned Automobiles)

      Limit of Liability

Bodily Injury & Property Damage

   $1,000,000 per occurrence

Forest City Management will provide you with a current list of additional
insureds.

 

11



--------------------------------------------------------------------------------

SUPPLEMENT TO RULES AND REGULATIONS FOR

DESIGN CONSTRUCTION OF TENANT WORK

 

 

FACT SHEET FOR INSERT

 

1.    PROPERTY MANAGER’S OFFICE       CONTACT(S):    Jay Kiely (or designee)   
LOCATION:    FC-Management       38 Sidney Street       Cambridge, MA 02139   
TELEPHONE NUMBER:    617-914-2587 2.    PERSONNEL, MATERIAL AND EQUIPMENT ACCESS
   LOCATION OF LOADING DOCK:    Rear of Building, Blanche Street    NORMAL HOURS
OF ACCESS:    7:30AM – 6:00PM    ENTRANCES NOT AVAILABLE:    All building
lobbies. 3.    USE OF ELEVATORS       LOCATION OF ELEVATORS:    Specific
locations of service elevators will be pointed out by the building staff.   
NORMAL HOURS OF OPERATION:    7:30AM – 6:000PM    ELEVATORS NOT AVAILABLE:   
All passenger elevators.

 

4. SPECIAL CONDITIONS AND PRECAUTIONS

64 Sidney Street is a no smoking building. Therefore, smoking will not be
allowed inside the building or at or near the front entrance.

Contractors, Sub Contractors, Design Personnel may be required to sign in and
out of the property. This procedure will be at the Property Manager’s
discretion.

Delivery of Tenant specialty equipment that is unable to fit onto the freight
elevators will need to be coordinated with the Property Manager.

 

12



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NON-DISTURBANCE AND ATTORNMENT AGREEMENT WITH MIT

Non-Disturbance Agreement

Agreement dated as of                              , 201(this “Agreement”), by
and between MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a Massachusetts educational
corporation chartered by Massachusetts law (the “Ground Lessor”), UP 64 SIDNEY
STREET, LLC, a Delaware limited liability company (“Landlord”)
and                                , a                                 
corporation (“Tenant”).

BACKGROUND

Ground Lessor and Landlord are parties, as landlord and tenant respectively, to
a Construction and Lease Agreement (“Ground Lease”), dated April 20, 1986 and
more particularly described on Exhibit A attached hereto, for certain real
property located at 64 Sidney Street in Cambridge, Massachusetts, a legal
description of which is set forth on Exhibit B attached hereto (“Land”).
Landlord has constructed a building (the “Building”) on the Land. Tenant has
entered into a lease dated as of                         , 2017 (“Lease”) with
Landlord for certain premises in the Building (“Premises”), the Premises being
more particularly described in the Lease.

AGREEMENTS

 

1. Non-Disturbance. If the Ground Lease is terminated, for any reason, Ground
Lessor shall not disturb Tenant in Tenant’s possession of the Premises and
without any hindrance or interference from the Ground Lessor, shall permit
Tenant peaceably to hold and enjoy the Premises for the remainder of the
unexpired term of the Lease, together with any extension periods provided for
therein, upon and subject to the same terms, covenants and conditions as are
contained in the Lease, and shall recognize the Lease as modified hereby. The
foregoing is on the condition that Tenant is not in default under the Lease
beyond any applicable notice and grace periods contained in the Lease.

 

2. Attornment. Tenant hereby agrees that if the Ground Lease is terminated for
any reason, Tenant shall attorn to Ground Lessor and shall be liable to and
recognize Ground Lessor as Landlord under the Lease for the balance of the term
of the Lease upon and subject to all of the terms and conditions thereof. In
such case, upon receipt of notice from Ground Lessor setting forth the effective
date of the termination of the Ground Lease, Tenant shall pay to the Ground
Lessor all obligations required to be paid and performed by Tenant under the
Lease arising after the date of termination. The Lease shall continue in full
force and effect as a direct lease between Ground Lessor and Tenant.

 

3.

Additional Conditions. Tenant agrees that Ground Lessor shall not be: (i) liable
for any act or omission of any person or party who may be landlord under the
Lease prior to any termination of the Ground Lease (“Prior Landlord”); (ii)
subject to any offsets or defenses which Tenant might have against Prior
Landlord; (iii) bound by any prepayment of rent or additional rent, or any other
charge which Tenant might have paid to Prior Landlord for more than the then
current month (other than a bona fide security deposit paid by Tenant to
Landlord under the Lease, estimated monthly payments made on account of
additional rent as and when required to be made pursuant to the provisions of
the Lease, or other rent, additional rent or charges which have been received by
Ground Lessor); and (iv) bound by any amendment, modification or termination of
the Lease made without Ground Lessor’s express agreement when such agreement is
required under the Ground Lease. Tenant additionally agrees with Ground Lessor
that Tenant shall not enter into any assignment of the Lease or sublease of all
or any



--------------------------------------------------------------------------------

  part of the Premises in cases where Landlord’s consent is required thereto,
unless Ground Lessor shall have also given its consent thereto, which consent
shall not be unreasonably withheld or delayed. Nothing herein, however, shall
constitute a waiver of Tenant’s rights as against such individual or entity
which is the landlord under the Lease as of the time of any event or
circumstances which may give rise to a claim of the Tenant against such
individual or entity. In addition, nothing herein shall relieve any successor
landlord under the Lease from its obligation to comply with those obligations of
a Landlord under the Lease during the period for which it is the owner of the
Landlord’s interest in the Lease.

 

4. Landlord’s Defaults. Tenant hereby agrees that, if Tenant provides Landlord
with any notice of default or claimed default on the part of Landlord under the
Lease, Tenant shall concurrently therewith send a copy of such notice to Ground
Lessor. In such event, Ground Lessor shall be permitted (but not obligated) to
cure any such default within the period of time allotted thereto in the Lease.
If Landlord shall fail to cure such default within the period of time allocated
thereto in the Lease (or, if Landlord shall not within such time period have
commenced diligent efforts to remedy a default that cannot be fully cured within
such time period) then Tenant shall provide Ground Lessor with notice of such
failure. Upon receipt of such notice of Landlord’s failure to cure, Ground
Lessor shall be granted an additional thirty (30) days during which it shall be
permitted (but not obligated) to cure such default. In the case of a default,
which cannot with diligence be remedied by Ground Lessor within thirty
(30) days, Ground Lessor shall have such additional period of time as may be
reasonably necessary in order for Ground Lessor to remedy such default with
diligence and continuity of effort, provided that Ground Lessor has commenced to
cure such default within such thirty (30) day period.

 

5. Notices. Duplicates of all notices delivered by any party to another party
and required by this Agreement shall be delivered concurrently to all other
parties to this Agreement. All notices shall be written, delivered by certified
or registered mail, and sent, if to Ground Lessor, to 238 Main Street, Suite
200, Cambridge, Massachusetts 02142, Attention: Managing Director, Real Estate,
if to Tenant to                                     , Attention:
                            , and if to Landlord to c/o Forest City Realty
Trust, Inc., 38 Sidney Street, Cambridge, MA 02139-4234, Attention: Asset
Manager, or such addresses as may, from time to time, be set forth in notices to
the other parties hereunder.

 

6. Exculpation of Ground Lessor. Ground Lessor shall not be personally liable
hereunder. Tenant agrees to look to Ground Lessor’s interest in the Land and
Building only for satisfaction of any claim against Ground Lessor hereunder.

 

7. Successors and Assigns. This Agreement shall bind Tenant, its successors and
assigns, and shall benefit Tenant and only such successor and assigns of Tenant
as are permitted by the Lease and shall bind and benefit Ground Lessor and its
successors and assigns (provided that after transfer of Ground Lessor’s entire
interest in the Land to another party, Ground Lessor shall have no liability for
any act or omission of such party) and shall bind and benefit Landlord and its
successors and assigns.

 

2



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date set forth above.

 

GROUND LESSOR: MASSACHUSETTS INSTITUTE OF TECHNOLOGY

By:  

 

Name:  

 

Title:  

 

TENANT:

 

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

LANDLORD:

UP 64 SIDNEY STREET, LLC

a Delaware limited liability company

 

 

By:                                                

 

Name:                                            

 

Title:                                              

 

3



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )       )    ss: COUNTY OF MIDDLESEX    )   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the MASSACHUSETTS INSTITUTE OF TECHNOLOGY, by
                                    , its
                                                  , who acknowledged that he did
sign the foregoing instrument and that the same is his free act and deed and the
free act and deed of said corporation.

IN TESTIMONY HEREOF, I set my hand and official seal at Cambridge, this
             day of                         , 201    .

 

 

Notary Public

My Commission Expires:                                             

 

COMMONWEALTH OF MASSACHUSETTS    )       )    ss: COUNTY
OF                                            )   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named                                         , by
                                     who acknowledged that he/she did sign the
foregoing instrument and that the same is his/her free act and deed and the free
act and deed of said corporation.

IN TESTIMONY HEREOF, I set my hand and official seal at
                                , this              day of
                        , 201    .

 

 

Notary Public

My Commission Expires:                                             

 

COMMONWEALTH OF MASSACHUSETTS    )       )    ss: COUNTY OF MIDDLESEX    )   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named UP 64 SIDNEY STREET, LLC, by Michael Farley, Managing Member,
who acknowledged that he did sign the foregoing instrument and that the same is
his free act and deed and the free act and deed of said corporation on behalf of
said limited partnership.

IN TESTIMONY HEREOF, I set my hand and official seal at Cambridge, this
             day of                             , 2017.

 

 

Notary Public

My Commission Expires:                                             

 

4



--------------------------------------------------------------------------------

EXHIBIT A TO MIT FORM OF NDA

Description of Ground Lease

EXHIBIT B TO MIT FORM OF NDA

Legal Description



--------------------------------------------------------------------------------

EXHIBIT I

APPROVED FORM OF SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

OF THE MORTGAGEE

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a
New York corporation with offices at 730 Third Avenue, New York, New York 10017
(“Lender”) and                         , a [an] [individual] name of state
[corporation] [limited liability company] [general partnership] [limited
partnership] [d/b/a/             ] with its principal place of business at
                         (“Tenant”).

RECITALS:

A. Lender has made or is about to make a loan (together with all advances and
increases, the “Loan”) to                        ,a [an] [individual]
[corporation] [limited company] [general partnership] [limited partnership]
(“Borrower”).

B. Borrower, as landlord, and Tenant have entered into a lease dated
                     as amended by amendments dated
                                 (the “Lease”) which leased to Tenant [Suite No.
        ] [Floor         ] [Store No.             ] (the “Leased Space”) located
in the Property (defined below).

C. The Loan is or will be secured by the [Open-End] Mortgage, Assignment of
Leases and Rents, Fixture Filing Statement and Security Agreement recorded or to
be recorded in the official records of the County of                 , State or
Commonwealth of                  (together with all advances, increases,
amendments or consolidations, the “Mortgage”) and the Assignment of Leases and
Rents recorded or to be recorded in such official records (together with all
amendments or consolidations, the “Assignment”), assigning to Lender the Lease
and all rent, additional rent and other sums payable by Tenant under the Lease
(the “Rent”).

D. The Mortgage encumbers the real property, improvements and fixtures located
at                          in the City of                         , County of
                    , State or Commonwealth of                     , commonly
known as                         , and described on Exhibit “A” (the
“Property”).

IN CONSIDERATION of the mutual agreements contained in this Agreement, Lender
and Tenant agree as follows:

1. The Lease and all of Tenant’s rights under the Lease are and will remain
subject and subordinate to the lien of the Mortgage and all of Lender’s rights
under the Mortgage and Tenant will not subordinate the Lease to any other lien
against the Property without Lender’s prior consent.

2. This Agreement constitutes notice to Tenant of the Mortgage and the
Assignment and, upon receipt of notice from Lender, Tenant will pay the Rent as
and when due under the Lease to Lender and the payments will be credited against
the Rent due under the Lease.

3. Tenant does not have and will not acquire any right or option to purchase any
portion of or interest in the Property.



--------------------------------------------------------------------------------

4. Tenant and Lender agree that if Lender exercises its remedies under the
Mortgage or the Assignment and if Tenant is not then in default under this
Agreement and if Tenant is not then in default beyond any applicable grace and
cure periods under the Lease:

(a) Lender will not name Tenant as a party to any judicial or non-judicial
foreclosure or other proceeding to enforce the Mortgage unless joinder is
required under applicable law but in such case Lender will not seek affirmative
relief against Tenant, the Lease will not be terminated and Tenant’s possession
of the Leased Space will not be disturbed;

(b) If Lender or any other entity (a “Successor Landlord”) acquires the Property
through foreclosure, by other proceeding to enforce the Mortgage or by
deed-in-lieu of foreclosure (a “Foreclosure”), Tenant’s possession of the Leased
Space will not be disturbed and the Lease will continue in full force and effect
between Successor Landlord and Tenant; and

(c) If, notwithstanding the foregoing, the Lease is terminated as a result of a
Foreclosure, a lease between Successor Landlord and Tenant will be deemed
created, with no further instrument required, on the same terms as the Lease
except that the term of the replacement lease will be the then unexpired term of
the Lease. Successor Landlord and Tenant will execute a replacement lease at the
request of either.

5. Upon Foreclosure, Tenant will recognize and attorn to Successor Landlord as
the landlord under the Lease for the balance of the term. Tenant’s attornment
will be self-operative with no further instrument required to effectuate the
attornment except that at Successor Landlord’s request, Tenant will execute
instruments reasonably satisfactory to Successor Landlord confirming the
attornment.

6. Successor Landlord will not be:

(a) liable for any act or omission of any prior landlord under the Lease
occurring before the date of the Foreclosure except for repair and maintenance
obligations of a continuing nature imposed on the landlord under the Lease;

(b) required to credit Tenant with any Rent paid more than one month in advance
or for any security deposit unless such Rent or security deposit has been
received by Successor Landlord;

(c) bound by any amendment, renewal or extension of the Lease that is
inconsistent with the terms of this Agreement or is not in writing and signed
both by Tenant and landlord;

(d) bound by any reduction of the Rent unless the reduction is in connection
with an extension or renewal of the Lease at prevailing market terms or was made
with Lender’s prior consent;

(e) bound by any reduction of the term1 of the Lease or any termination,
cancellation or surrender of the Lease unless the reduction, termination,
cancellation or surrender occurred during the last 6 months of the term or was
made with Lender’s prior consent;

(f) bound by any amendment, renewal or extension of the Lease entered into
without Lender’s prior consent if the Leased Space represents 50% or more of the
net rentable area of the building in which the Leased Space is located;

(g) [INCLUDE ONLY FOR SHOPPING CENTER LEASES] bound by any amendment, renewal or
extension of the Lease entered into without Lender’s prior consent, if Tenant is
a major department store or anchor tenant;

 

1  For purposes of this subparagraph “the term of the Lease” includes any
renewal term after the right to renew has been exercised.



--------------------------------------------------------------------------------

(h) subject to any credits, offsets, claims, counterclaims or defenses that
Tenant may have that arose prior to the date of the Foreclosure or liable for
any damages Tenant may suffer as a result of any misrepresentation, breach of
warranty or any act of or failure to act by any party other than Successor
Landlord;

(i) bound by any obligation to make improvements tothe Property, including the
Leased Space, to make any payment or give any credit or allowance to Tenant
provided for in the Lease or to pay any leasing commissions arising out of the
Lease, except that Successor Landlord will be bound to comply with the casualty
and condemnation restoration provisions included in the Lease provided that
Successor Landlord receives the insurance or condemnation proceeds; or

(j) liable for obligations under the Lease with respect to any off-site property
or facilities for the use of Tenant (such as off-site leased space or parking)
unless Successor Landlord acquires in the Foreclosure the right, title or
interest to the off-site property.

7. Lender will have the right, but not the obligation, to cure any default by
Borrower, as landlord, under the Lease. Tenant will notify Lender of any default
that would entitle Tenant to terminate the Lease or abate the Rent and any
notice of termination or abatement will not be effective unless Tenant has so
notified Lender of the default and Lender has had a 30-day cure period (or such
longer period as may be necessary if the default is not susceptible to cure
within 30 days) commencing on the latest to occur of the date on which (i) the
cure period under the Lease expires; (ii) Lender receives the notice required by
this paragraph; and (iii) Successor Landlord obtains possession of the Property
if the default is not susceptible to cure without possession.

8. All notices, requests or consents required or permitted to be given under
this Agreement must be in writing and sent by certified mail, return receipt
requested or by nationally recognized overnight delivery service providing
evidence of the date of delivery, with all charges prepaid, addressed to the
appropriate party at the address set forth above.

9. Any claim by Tenant against Successor Landlord under the Lease or this
Agreement will be satisfied solely out of Successor Landlord’s interest in the
Property and Tenant will not seek recovery against or out of any other assets of
Successor Landlord. Successor Landlord will have no liability or responsibility
for any obligations under the Lease that arise subsequent to any transfer of the
Property by Successor Landlord.

10. This Agreement is governed by and will be construed in accordance with the
laws of the state or commonwealth in which the Property is located.

11. Lender and Tenant waive trial by jury in any proceeding brought by, or
counterclaim asserted by, Lender or Tenant relating to this Agreement.

12. If there is a conflict between the terms of the Lease and this Agreement,
the terms of this Agreement will prevail as between Successor Landlord and
Tenant.

13. This Agreement binds and inures to the benefit of Lender and Tenant and
their respective successors, assigns, heirs, administrators, executors, agents
and representatives.

14. This Agreement contains the entire agreement between Lender and Tenant with
respect to the subject matter of this Agreement, may be executed in counterparts
that together constitute a single document and may be amended only by a writing
signed by Lender and Tenant.



--------------------------------------------------------------------------------

15. [INCLUDE ONLY IN SNDA’S SIGNED POST-CLOSING] Tenant certifies that: the
Lease represents the entire agreement between the landlord under the Lease and
Tenant regarding the Leased Space; the Lease is in full force and effect;
neither party is in default under the Lease beyond any applicable grace and cure
periods and no event has occurred which with the giving of notice or passage of
time would constitute a default under the Lease; Tenant has entered into
occupancy and is open and conducting business in the Leased Space; and all
conditions to be performed to date by the landlord under the Lease have been
satisfied.

IN WITNESS WHEREOF, Lender and Tenant have executed and delivered this Agreement
as of                     , 20        .

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation

By:  

 

      Name:                                       
    Title:                                         

Insert Name of Tenant                 ,

a [an] [individual]                         [corporation] [limited liability
company] [general partnership] [limited partnership] [d/b/a/
                                 ].

By:  

 

  Name:                                            Title:
                                        

[OBSERVE ALL STATE SPECIFIC REQUIREMENTS FOR EXECUTION

OF A RECORDABLE DOCUMENT AND ADD STATE-APPROVED

FORMS OF ACKNOWLEDGEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

State of                         

County of                         

On this the          day of                     , 20         before me, the
undersigned officer, personally appeared                                  who
acknowledged himself to be the                         I of
                                             , a corporation, and that he, as
such                                               being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation by himself as                                     .

In witness whereof I hereunto set my hand and official seal.

 

 

    

 

Title of Officer



--------------------------------------------------------------------------------

EXHIBIT A to Form of TIAA SNDA Exhibit

Property Description